OMB APPROVALOMB Number: 3235-0582Expires: March 31, 2012Estimated average burdenhours per response 9.6 UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENTINVESTMENT COMPANY Investment Company Act file number 811-3615 Madison Mosaic Equity Trust(Exact name of registrant as specified in charter) 550 Science Drive, Madison, WI 53711(Address of principal executive offices) (Zip code) Pamela M. Krill, General CounselMadison/Mosaic Legal & Compliance Department550 Science DriveMadison, WI 53711(Name and address of agent for service) Registrant’s telephone number, including area code: 800-368-3195 Date of fiscal year end: December 31 Date of reporting period: June 30, 2010 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant’s proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. s Item 1. Proxy Voting Record Mid-Cap Fund Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast (Y Yes or N No) How Voted (For, Against, Abstain/ No Action) For/ Against Manage-ment NOBLE CORPORATION NE H5833N103 29-Oct-2009 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 29-Oct-2009 JON A. MARSHALL Management Y For For NOBLE CORPORATION NE H5833N103 29-Oct-2009 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE NOBLE CORPORATION 1991 STOCK OPTION AND RESTRICTED STOCK PLAN EFFECTIVE AS OF OCTOBER 29, 2009 Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 THOMAS E. OLAND Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 ROGER C. LUCAS PHD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 HOWARD V. O'CONNELL Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 RANDOLPH C STEER MD PHD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 ROBERT V. BAUMGARTNER Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 CHARLES A. DINARELLO MD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 KAREN A. HOLBROOK, PHD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 JOHN L. HIGGINS Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 TO SET THE NUMBER OF DIRECTORS AT EIGHT. Management Y For For NOBLE CORPORATION NE H5833N103 29-Oct-2009 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 29-Oct-2009 JON A. MARSHALL Management Y For For NOBLE CORPORATION NE H5833N103 29-Oct-2009 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF THE NOBLE CORPORATION 1991 STOCK OPTION AND RESTRICTED STOCK PLAN EFFECTIVE AS OF OCTOBER 29, 2009 Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 WILLIS J. JOHNSON Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 A. JAYSON ADAIR Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 JAMES E. MEEKS Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 STEVEN D. COHAN Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 DANIEL J. ENGLANDER Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 MATT BLUNT Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 THOMAS W. SMITH Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: ROBERT C. DAVIDSON, JR. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: EDWARD V. FRITZKY Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: BENJAMIN F. MONTOYA Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: PETER J. ROBERTSON Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 JOHN SEELY BROWN Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 R. ANDREW ECKERT Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 MARK R. LARET Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. SECOND AMENDED AND RESTATED 2 AVAILABLE FOR AWARDS THEREUNDER. Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. 2 PLAN. Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 NEIL A. SPRINGER Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 RUBY R. CHANDY Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE IDEX CORPORATION INCENTIVE AWARD PLAN. Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 THEODORE E. MARTIN Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 ANTHONY WELTERS Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TONY L. WHITE Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 DAVID M. BARRETT, M.D. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 JOHN C. KELLY Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TO APPROVE THE 2, INC., AS AMENDED AND RESTATED. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TO CONSIDER A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING ON ENVIRONMENTAL, SOCIAL AND GOVERNANCE (ESG) PRACTICES. Shareholder Y Against For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 ELECTION OF DIRECTOR: EDWARD P. BOYKIN Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 ELECTION OF DIRECTOR: CARY T. FU Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 ELECTION OF DIRECTOR: VICTOR L. LUND Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS FOR 2010 Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 J. HYATT BROWN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 SAMUEL P. BELL, III Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 HUGH M. BROWN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 J. POWELL BROWN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 BRADLEY CURREY, JR. Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 THEODORE J. HOEPNER Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 TONI JENNINGS Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 WENDELL S. REILLY Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 JOHN R. RIEDMAN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 CHILTON D. VARNER Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 TO APPROVE THE 2 Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 TO RATIFY THE APPOINTMENT OF DELIOTTE & TOUCHE, LLP AS BROWN & BROWN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: GEORGE A. ALCORN Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES R. CRISP Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: JAMES C. DAY Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: MARK G. PAPA Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: H. LEIGHTON STEWARD Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: DONALD F. TEXTOR Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 ELECTION OF DIRECTOR: FRANK G. WISNER Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS OF DELOITTE & TOUCHE LLP, INDEPENDENT PUBLIC ACCOUNTANTS. Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 TO APPROVE AN AMENDMENT 2 NUMBER OF SHARES FOR ISSUANCE UNDER THE PLAN. Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 TO APPROVE AN AMENDMENT EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR PURCHASE UNDER THE PLAN. Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 TO APPROVE AN AMENDMENT AND RESTATEMENT EXECUTIVE OFFICER ANNUAL BONUS PLAN TO EXTEND THE TERM OF THE PLAN. Management Y For For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 STOCKHOLDER PROPOSAL CONCERNING HYDRAULIC FRACTURING, IF PROPERLY PRESENTED. Shareholder Y Against For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 STOCKHOLDER PROPOSAL CONCERNING POST-EMPLOYMENT STOCK OWNERSHIP REQUIREMENTS FOR EXECUTIVE OFFICERS, IF PROPERLY PRESENTED. Shareholder Y Against For EOG RESOURCES, INC. EOG 26875P101 28-Apr-2010 STOCKHOLDER PROPOSAL CONCERNING ACCELERATED VESTING OF EXECUTIVE OFFICER STOCK AWARDS, IF PROPERLY PRESENTED Shareholder Y Against For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 ROBERT WAUGH MURDOCH Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 PETER JAMES BLAKE Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 ERIC PATEL Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 BEVERLEY ANNE BRISCOE Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 EDWARD B. PITONIAK Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 CHRISTOPHER ZIMMERMAN Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 JAMES MICHAEL MICALI Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 APPROVAL OF THE RECONFIRMATION OF THE SHAREHOLDER RIGHTS PLAN IN ACCORDANCE WITH THE SHAREHOLDER RIGHTS PLAN AGREEMENT DATED AS OF FEBRUARY 27, 2007 BETWEEN THE COMPANY AND COMPUTERSHARE INVESTOR SERVICES INC., THE FULL TEXT OF WHICH RESOLUTION IS SET OUT IN SCHEDULE "A" TO THE INFORMATION CIRCULAR OF THE COMPANY DATED MARCH 2, 2010 Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: JOHN F. COZZI Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: KEVIN M. MODANY Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: LLOYD G. WATERHOUSE Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: MARK A. EMMERT Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: R. JORDAN GATES Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: MICHAEL J. MALONE Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: JOHN W. MEISENBACH Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: PETER J. ROSE Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: JAMES L.K. WANG Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: ROBERT R. WRIGHT Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 APPROVE AND RATIFY ADOPTION OF THE 2 Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 RATIFY THE APPOINTMENT OF KPMG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. BRAGIN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J. BUNCE, JR. Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 S. CARNEY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. BEVERIDGE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 D.R. BRAND Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 K. CHRISTENSEN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 G.B. COLLIS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. COONEY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 S. FOGARTY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 E. FULLERTON-ROME Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 R.H. FUNNEKOTTER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. GRANDISSON Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. GREENE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J.C. HELE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 D. HIPKIN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. HUTCHINGS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 C. IORDANOU Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. KAMPHUIJS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. KIER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. LYONS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 A. MATTESON Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. MURPHY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. NILSEN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 N. PAPADOPOULO Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. QUINN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. RAJEH Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 P. ROBOTHAM Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 S. SCHEUER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 B. SINGH Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 H. SOHLER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J. STROUD Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 A. WATSON Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J. WEATHERSTONE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 TO ADOPT THE AMENDMENTS TO THE BYE-LAWS SET FORTH IN APPENDIX A OF, AND AS DESCRIBED IN, THE PROXY STATEMENT. Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 MARCEL R. COUTU Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 MAUREEN KEMPSTON DARKES Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 LANCE LIEBMAN Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 G. WALLACE F. MCCAIN Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 FRANK J. MCKENNA Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 JACK M. MINTZ Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 PATRICIA M. NEWSON Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 JAMES A. PATTISON Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 THE APPOINTMENT OF THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: C. SCOTT O'HARA Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 APPROVAL OF THE ECOLAB INC. 2 Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS AS OF THE 2013 ANNUAL MEETING. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THIS PROXY STATEMENT. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 STOCKHOLDER PROPOSAL TO ADOPT A POLICY ON THE HUMAN RIGHT TO WATER. Shareholder Y Against For ECOLAB INC. ECL 278865100 06-May-2010 STOCKHOLDER PROPOSAL REQUESTING THE BOARD TO AMEND THE BY-LAWS TO PROVIDE HOLDERS OF 10% OF OUTSTANDING SHARES THE POWER TO CALL A SPECIAL MEETING. Shareholder Y Against For COVANCE INC. CVD 222816100 06-May-2010 JOSEPH L. HERRING Management Y For For COVANCE INC. CVD 222816100 06-May-2010 JOHN MCCARTNEY Management Y For For COVANCE INC. CVD 222816100 06-May-2010 BRADLEY T. SHEARES Management Y For For COVANCE INC. CVD 222816100 06-May-2010 APPROVAL OF 2 Management Y For For COVANCE INC. CVD 222816100 06-May-2010 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 DAVID M. BARSE Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 RONALD J. BROGLIO Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 PETER C.B. BYNOE Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 LINDA J. FISHER Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 JOSEPH M. HOLSTEN Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 ANTHONY J. ORLANDO Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 WILLIAM C. PATE Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 ROBERT S. SILBERMAN Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 JEAN SMITH Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 SAMUEL ZELL Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COVANTA HOLDING CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2010 FISCAL YEAR.THE BOARD OF DIRECTORS RECOMMENDED A VOTE"AGAINST" PROPOSAL 3. Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 STOCKHOLDER PROPOSAL TO AMEND THE EQUITY AWARD PLAN FOR EMPLOYEES AND OFFICERS. Shareholder Y Against For MARKEL CORPORATION MKL 570535104 10-May-2010 J. ALFRED BROADDUS, JR. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DOUGLAS C. EBY Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEWART M. KASEN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ALAN I. KIRSHNER Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 LEMUEL E. LEWIS Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DARRELL D. MARTIN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ANTHONY F. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEVEN A. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 JAY M. WEINBERG Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DEBORA J. WILSON Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO APPROVE PERFORMANCE CRITERIA UNDER THE MARKEL CORPORATION EXECUTIVE BONUS PLAN. Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 IAN M. CUMMING Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 PAUL M. DOUGAN Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 ALAN J. HIRSCHFIELD Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 JAMES E. JORDAN Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 JEFFREY C. KEIL Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 J. CLYDE NICHOLS III Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 MICHAEL SORKIN Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 JOSEPH S. STEINBERG Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PATRICK W. GROSS Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: JOHN C. POPE Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: W. ROBERT REUM Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: DAVID P. STEINER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: MICHAEL J. COLEMAN Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN C. MILES II Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN L. MICLOT Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 PLAN. Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 ROBERT J. BROOKS Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 WILLIAM E. KASSLING Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 ALBERT J. NEUPAVER Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE 2 Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: DAVID P. KING Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:KERRII B. ANDERSON Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:WENDY E. LANE Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:ROBERT E. MITTELSTAEDT, JR. Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:M. KEITH WEIKEL, PH.D. Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:R. SANDERS WILLIAMS, M.D. Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 LEWIS E. EPLEY, JR. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 ROBERT L. HOWARD Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 HAROLD M. KORELL Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 VELLO A. KUUSKRAA Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 KENNETH R. MOURTON Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 STEVEN L. MUELLER Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 CHARLES E. SCHARLAU Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 1,250,000,000 SHARES. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A DIRECTOR ELECTION MAJORITY VOTE STANDARD, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID W. DORMAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: J. DAVID GRISSOM Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: BONNIE G. HILL Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT HOLLAND, JR. Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: KENNETH G. LANGONE Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JONATHAN S. LINEN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS C. NELSON Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID C. NOVAK Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS M. RYAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JING-SHYH S. SU Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT D. WALTER Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS ( OF PROXY) Shareholder Y Against For OMNICOM GROUP INC. OMC 681919106 25-May-2010 JOHN D. WREN Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 BRUCE CRAWFORD Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 ALAN R. BATKIN Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 ROBERT CHARLES CLARK Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 LEONARD S. COLEMAN, JR. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 ERROL M. COOK Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SUSAN S. DENISON Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 MICHAEL A. HENNING Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 JOHN R. MURPHY Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 JOHN R. PURCELL Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 LINDA JOHNSON RICE Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 GARY L. ROUBOS Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE 2010 FISCAL YEAR. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO THE OMNICOM GROUP INC. 2007 INCENTIVE AWARD PLAN TO AUTHORIZE ADDITIONAL SHARES FOR ISSUANCE. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO OUR BY-LAWS TO CHANGE THE VOTING STANDARD FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS FROM A PLURALITY STANDARD TO A MAJORITY STANDARD.THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE"AGAINST" THE PROPOSALS 5, 6 AND 7. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SHAREHOLDER PROPOSAL REGARDING REIMBURSEMENT OF EXPENSES INCURRED BY A SHAREHOLDER IN A CONTESTED ELECTION OF DIRECTORS. Shareholder Y Against For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SHAREHOLDER PROPOSAL REGARDING DEATH BENEFIT PAYMENTS. Shareholder Y Against For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SHAREHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTE PROVISIONS. Shareholder Y Against For SEI INVESTMENTS COMPANY SEIC 784117103 25-May-2010 ALFRED P. WEST Management Y For For SEI INVESTMENTS COMPANY SEIC 784117103 25-May-2010 WILLIAM M. DORAN Management Y For For SEI INVESTMENTS COMPANY SEIC 784117103 25-May-2010 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SEI INVESTMENTS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 STANLEY L. CLARK Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 ANDREW E. LIETZ Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 MARTIN H. LOEFFLER Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY. Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 C. HOWARD NYE Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 LAREE E. PEREZ Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 DENNIS L. REDIKER Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 RONALD E. BLAYLOCK Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 KEITH D. BROWNING Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 THOMAS G. STEMBERG Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 RATIFICATION OF THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: WARREN EISENBERG Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: LEONARD FEINSTEIN Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: STEVEN H. TEMARES Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: DEAN S. ADLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: STANLEY F. BARSHAY Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: KLAUS EPPLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: PATRICK R. GASTON Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: JORDAN HELLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: VICTORIA A. MORRISON Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management Y For For Investors Fund Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast (Y Yes or N No) How Voted (For, Against, Abstain/ No Action) For/ Against Manage-ment CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 GIL SHWED Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 MARIUS NACHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 JERRY UNGERMAN Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAN PROPPER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAVID RUBNER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TAL SHAVIT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: YOAV CHELOUCHE Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: GUY GECHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO AUTHORIZE THE CHAIRMAN OF THE BOARD OF DIRECTORS TO CONTINUE SERVING AS CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER FOR UP TO THREE YEARS FOLLOWING THE MEETING Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO RATIFY THE APPOINTMENT AND COMPENSATION OF CHECK POINT'S INDEPENDENT PUBLIC ACCOUNTANTS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I AM A "CONTROLLING SHAREHOLDER" Management Y No Action CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I HAVE A "PERSONAL INTEREST" IN ITEM 5 Management Y No Action MEDTRONIC, INC. MDT 585055106 27-Aug-2009 RICHARD H. ANDERSON Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 VICTOR J. DZAU, M.D. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 WILLIAM A. HAWKINS Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 SHIRLEY A. JACKSON, PHD Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 DENISE M. O'LEARY Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 ROBERT C. POZEN Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JEAN-PIERRE ROSSO Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JACK W. SCHULER Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REPORT AND ACCOUNTS 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DIRECTORS' REMUNERATION REPORT 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DECLARATION OF FINAL DIVIDEND. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF LM DANON (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF LORD HOLLICK (1,3,4*) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF PS WALSH (2*) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ELECTION OF PB BRUZELIUS (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ELECTION OF BD HOLDEN (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-APPOINTMENT OF AUDITOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REMUNERATION OF AUDITOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO ALLOT SHARES. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DISAPPLICATION OF PRE-EMPTION RIGHTS. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC INTERNATIONAL SHAREMATCH PLAN 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE PLANS. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC EXECUTIVE SHARE OPTION PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC 2 PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC SENIOR EXECUTIVE SHARE OPTION PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF ARTICLES OF ASSOCIATION. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: CAROL A. BARTZ Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: LARRY R. CARTER Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: BRIAN L. HALLA Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: ARUN SARIN Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: STEVEN M. WEST Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JERRY YANG Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DINA DUBLON Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: REED HASTINGS Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: MARIA KLAWE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: HELMUT PANKE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Y Against For WALGREEN CO. WAG 931422109 13-Jan-2010 STEVEN A. DAVIS Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 WILLIAM C. FOOTE Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 MARK P. FRISSORA Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 ALAN G. MCNALLY Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 NANCY M. SCHLICHTING Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 DAVID Y. SCHWARTZ Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 ALEJANDRO SILVA Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 JAMES A. SKINNER Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 GREGORY D. WASSON Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Shareholder Y For Against WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Shareholder Y Against For WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Shareholder Y Against For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE CORPORATION'S CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS B COMMON STOCK AND THE CORPORATION'S CLASS A COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO $0.0$0.1 OF CLASS B COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 B.S. CARSON, SR., M.D. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 WILLIAM H. GATES Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 HAMILTON E. JAMES Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 JILL S. RUCKELSHAUS Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 AMENDMENT OF COMPANY'S FOURTH RESTATED STOCK INCENTIVE PLAN. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: ROBERT C. DAVIDSON, JR. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: EDWARD V. FRITZKY Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: BENJAMIN F. MONTOYA Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: PETER J. ROBERTSON Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2009 Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 AMENDMENTS TO THE ARTICLES OF INCORPORATION: IMPLEMENTATION OF THE BOOK ENTRY SECURITIES ACT Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 AMENDMENTS TO THE ARTICLES OF INCORPORATION: INTRODUCTION OF A CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF MARJORIE M.T. YANG AS A DIRECTOR FOR A THREE-YEAR TERM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF DANIEL VASELLA, M.D., AS A DIRECTOR FOR A THREE-YEAR TERM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF HANS-JOERG RUDLOFF AS A DIRECTOR FOR A ONE-YEAR TERM (AS HE WILL REACH THE AGE LIMIT) Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPOINTMENT OF THE AUDITOR Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN E. BRYSON Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ROBERT A. IGER Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: STEVEN P. JOBS Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: MONICA C. LOZANO Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: SHERYL SANDBERG Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ORIN C. SMITH Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2 PLAN. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Shareholder Y Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CAMUS Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 J.S. GORELICK Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. GOULD Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T. ISAAC Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 N. KUDRYAVTSEV Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. LAJOUS Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 M.E. MARKS Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 L.R. REIF Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T.I. SANDVOLD Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 H. SEYDOUX Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CURRIE Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 K.V. KAMATH Management N For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RUTH E. BRUCH Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 NICHOLAS M. DONOFRIO Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 GERALD L. HASSELL Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 EDMUND F. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT P. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RICHARD J. KOGAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MICHAEL J. KOWALSKI Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN A. LUKE, JR. Management Y Withheld Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT MEHRABIAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MARK A. NORDENBERG Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 CATHERINE A. REIN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WILLIAM C. RICHARDSON Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 SAMUEL C. SCOTT III Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN P. SURMA Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WESLEY W. VON SCHACK Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2009 EXECUTIVE COMPENSATION. Management Y Against Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. Shareholder Y For Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. Shareholder Y Against For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Shareholder Y For Against THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: RONALD W. ALLEN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: BARRY DILLER Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: MUHTAR KENT Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: SAM NUNN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JACOB WALLENBERG Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Y Against For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: JAMES G. CULLEN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: LEO F. MULLIN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: CHARLES PRINCE Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: DAVID SATCHER Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 SPECIAL SHAREOWNER MEETINGS Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: A.J.P. BELDA Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: C. BLACK Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: W.R. BRODY Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: K.I. CHENAULT Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: M.L. ESKEW Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S.A. JACKSON Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: A.N. LIVERIS Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: T. NISHIMURO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: J.W. OWENS Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S.J. PALMISANO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: J.E. SPERO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S. TAUREL Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN D. BAKER II Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: LLOYD H. DEAN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: DONALD M. JAMES Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ROBERT K. STEEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN G. STUMPF Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y For Against NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WARREN E. BUFFETT Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 CHARLES T. MUNGER Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 HOWARD G. BUFFETT Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 STEPHEN B. BURKE Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 SUSAN L. DECKER Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WILLIAM H. GATES III Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 DAVID S. GOTTESMAN Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 CHARLOTTE GUYMAN Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 DONALD R. KEOUGH Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 THOMAS S. MURPHY Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 RONALD L. OLSON Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WALTER SCOTT, JR. Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: BLAKE E. DEVITT Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: JOHN D. FORSYTH Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: GAIL D. FOSLER Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Shareholder Y For Against PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: S.L. BROWN Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: I.M. COOK Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: D. DUBLON Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: V.J. DZAU Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: R.L. HUNT Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: A. IBARGUEN Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: A.C. MARTINEZ Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: I.K. NOOYI Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: J.J. SCHIRO Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: L.G. TROTTER Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: D. VASELLA Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 LONG-TERM INCENTIVE PLAN. Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - CHARITABLE CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) Shareholder Y Against For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) Shareholder Y Against For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT (PROXY STATEMENT P. 70) Shareholder Y Against For COVANCE INC. CVD 222816100 06-May-2010 JOSEPH L. HERRING Management Y For For COVANCE INC. CVD 222816100 06-May-2010 JOHN MCCARTNEY Management Y For For COVANCE INC. CVD 222816100 06-May-2010 BRADLEY T. SHEARES Management Y For For COVANCE INC. CVD 222816100 06-May-2010 APPROVAL OF 2 Management Y For For COVANCE INC. CVD 222816100 06-May-2010 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: JOHN C. BALDWIN Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: SURYA N. MOHAPATRA Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: GARY M. PFEIFFER Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: STUART M. ESSIG Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: BARBARA B. HILL Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Y Against For MARKEL CORPORATION MKL 570535104 10-May-2010 J. ALFRED BROADDUS, JR. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DOUGLAS C. EBY Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEWART M. KASEN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ALAN I. KIRSHNER Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 LEMUEL E. LEWIS Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DARRELL D. MARTIN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ANTHONY F. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEVEN A. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 JAY M. WEINBERG Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DEBORA J. WILSON Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO APPROVE PERFORMANCE CRITERIA UNDER THE MARKEL CORPORATION EXECUTIVE BONUS PLAN. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: LINDA G. ALVARADO Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: VANCE D. COFFMAN Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: W. JAMES FARRELL Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: HERBERT L. HENKEL Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: EDWARD M. LIDDY Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: AULANA L. PETERS Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: ROBERT J. ULRICH Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PATRICK W. GROSS Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: JOHN C. POPE Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: W. ROBERT REUM Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: DAVID P. STEINER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: MICHAEL J. COLEMAN Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN C. MILES II Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN L. MICLOT Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 PLAN. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 ERIC SCHMIDT Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 SERGEY BRIN Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 LARRY PAGE Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 L. JOHN DOERR Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 JOHN L. HENNESSY Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 ANN MATHER Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 PAUL S. OTELLINI Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 K. RAM SHRIRAM Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 SHIRLEY M. TILGHMAN Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 LEWIS E. EPLEY, JR. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 ROBERT L. HOWARD Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 HAROLD M. KORELL Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 VELLO A. KUUSKRAA Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 KENNETH R. MOURTON Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 STEVEN L. MUELLER Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 CHARLES E. SCHARLAU Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 1,250,000,000 SHARES. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A DIRECTOR ELECTION MAJORITY VOTE STANDARD, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: SUSAN L. DECKER Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: REED E. HUNDT Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JANE E. SHAW Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: FRANK D. YEARY Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID W. DORMAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: J. DAVID GRISSOM Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: BONNIE G. HILL Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT HOLLAND, JR. Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: KENNETH G. LANGONE Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JONATHAN S. LINEN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS C. NELSON Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID C. NOVAK Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS M. RYAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JING-SHYH S. SU Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT D. WALTER Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS ( OF PROXY) Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: RICHARD T. BURKE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GLENN M. RENWICK Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: S.H. ARMACOST Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: L.F. DEILY Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.E. DENHAM Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.J. EATON Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C. HAGEL Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: E. HERNANDEZ Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: F.G. JENIFER Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: G.L. KIRKLAND Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: S. NUNN Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: D.B. RICE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: K.W. SHARER Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C.R. SHOEMATE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: J.G. STUMPF Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.D. SUGAR Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C. WARE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: J.S. WATSON Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 GUIDELINES FOR COUNTRY SELECTION Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 FINANCIAL RISKS FROM CLIMATE CHANGE Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 HUMAN RIGHTS COMMITTEE Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JAMES W. BREYER Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: ROGER C. CORBETT Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: GREGORY B. PENNER Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: ARNE M. SORENSON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JIM C. WALTON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: S. ROBSON WALTON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: LINDA S. WOLF Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 POLITICAL CONTRIBUTIONS REPORT Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 SPECIAL SHAREOWNER MEETINGS Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 POULTRY SLAUGHTER Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 LOBBYING PRIORITIES REPORT Shareholder Y Against For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: CALVIN DARDEN Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION RELATING TO BOARD, SEE PROXY STATEMENT FOR FURTHER DETAILS. Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTE REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND AND RESTATE THE RESTATED ARTICLES TO REFLECT THE CHANGES PROPOSED AS ITEMS 3 AND 4, IF APPROVED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For Balanced Fund Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast (Y Yes or N No) How Voted (For, Against, Abstain/ No Action) For/ Against Manage-ment CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 GIL SHWED Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 MARIUS NACHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 JERRY UNGERMAN Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAN PROPPER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAVID RUBNER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TAL SHAVIT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: YOAV CHELOUCHE Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: GUY GECHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO AUTHORIZE THE CHAIRMAN OF THE BOARD OF DIRECTORS TO CONTINUE SERVING AS CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER FOR UP TO THREE YEARS FOLLOWING THE MEETING Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO RATIFY THE APPOINTMENT AND COMPENSATION OF CHECK POINT'S INDEPENDENT PUBLIC ACCOUNTANTS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I AM A "CONTROLLING SHAREHOLDER" Management Y No Action CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I HAVE A "PERSONAL INTEREST" IN ITEM 5 Management Y No Action MEDTRONIC, INC. MDT 585055106 27-Aug-2009 RICHARD H. ANDERSON Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 VICTOR J. DZAU, M.D. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 WILLIAM A. HAWKINS Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 SHIRLEY A. JACKSON, PHD Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 DENISE M. O'LEARY Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 ROBERT C. POZEN Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JEAN-PIERRE ROSSO Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JACK W. SCHULER Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REPORT AND ACCOUNTS 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DIRECTORS' REMUNERATION REPORT 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DECLARATION OF FINAL DIVIDEND. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF LM DANON (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF LORD HOLLICK (1,3,4*) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF PS WALSH (2*) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ELECTION OF PB BRUZELIUS (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ELECTION OF BD HOLDEN (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-APPOINTMENT OF AUDITOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REMUNERATION OF AUDITOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO ALLOT SHARES. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DISAPPLICATION OF PRE-EMPTION RIGHTS. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC INTERNATIONAL SHAREMATCH PLAN 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE PLANS. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC EXECUTIVE SHARE OPTION PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC 2 PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC SENIOR EXECUTIVE SHARE OPTION PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF ARTICLES OF ASSOCIATION. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: CAROL A. BARTZ Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: LARRY R. CARTER Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: BRIAN L. HALLA Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: ARUN SARIN Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: STEVEN M. WEST Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JERRY YANG Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DINA DUBLON Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: REED HASTINGS Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: MARIA KLAWE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: HELMUT PANKE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Y Against For WALGREEN CO. WAG 931422109 13-Jan-2010 STEVEN A. DAVIS Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 WILLIAM C. FOOTE Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 MARK P. FRISSORA Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 ALAN G. MCNALLY Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 NANCY M. SCHLICHTING Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 DAVID Y. SCHWARTZ Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 ALEJANDRO SILVA Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 JAMES A. SKINNER Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 GREGORY D. WASSON Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Shareholder Y For Against WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Shareholder Y Against For WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Shareholder Y Against For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE CORPORATION'S CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS B COMMON STOCK AND THE CORPORATION'S CLASS A COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO $0.0$0.1 OF CLASS B COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 B.S. CARSON, SR., M.D. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 WILLIAM H. GATES Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 HAMILTON E. JAMES Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 JILL S. RUCKELSHAUS Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 AMENDMENT OF COMPANY'S FOURTH RESTATED STOCK INCENTIVE PLAN. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: ROBERT C. DAVIDSON, JR. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: EDWARD V. FRITZKY Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: BENJAMIN F. MONTOYA Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: PETER J. ROBERTSON Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2009 Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 AMENDMENTS TO THE ARTICLES OF INCORPORATION: IMPLEMENTATION OF THE BOOK ENTRY SECURITIES ACT Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 AMENDMENTS TO THE ARTICLES OF INCORPORATION: INTRODUCTION OF A CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF MARJORIE M.T. YANG AS A DIRECTOR FOR A THREE-YEAR TERM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF DANIEL VASELLA, M.D., AS A DIRECTOR FOR A THREE-YEAR TERM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF HANS-JOERG RUDLOFF AS A DIRECTOR FOR A ONE-YEAR TERM (AS HE WILL REACH THE AGE LIMIT) Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPOINTMENT OF THE AUDITOR Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN E. BRYSON Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ROBERT A. IGER Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: STEVEN P. JOBS Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: MONICA C. LOZANO Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: SHERYL SANDBERG Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ORIN C. SMITH Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2 PLAN. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Shareholder Y Against For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CAMUS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 J.S. GORELICK Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. GOULD Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T. ISAAC Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 N. KUDRYAVTSEV Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. LAJOUS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 M.E. MARKS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 L.R. REIF Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T.I. SANDVOLD Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 H. SEYDOUX Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CURRIE Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 K.V. KAMATH Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RUTH E. BRUCH Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 NICHOLAS M. DONOFRIO Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 GERALD L. HASSELL Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 EDMUND F. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT P. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RICHARD J. KOGAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MICHAEL J. KOWALSKI Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN A. LUKE, JR. Management Y Withheld Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT MEHRABIAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MARK A. NORDENBERG Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 CATHERINE A. REIN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WILLIAM C. RICHARDSON Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 SAMUEL C. SCOTT III Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN P. SURMA Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WESLEY W. VON SCHACK Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2009 EXECUTIVE COMPENSATION. Management Y Against Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. Shareholder Y For Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. Shareholder Y Against For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Shareholder Y For Against THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: RONALD W. ALLEN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: BARRY DILLER Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: MUHTAR KENT Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: SAM NUNN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JACOB WALLENBERG Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Y Against For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: JAMES G. CULLEN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: LEO F. MULLIN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: CHARLES PRINCE Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: DAVID SATCHER Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 SPECIAL SHAREOWNER MEETINGS Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: A.J.P. BELDA Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: C. BLACK Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: W.R. BRODY Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: K.I. CHENAULT Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: M.L. ESKEW Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S.A. JACKSON Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: A.N. LIVERIS Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: T. NISHIMURO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: J.W. OWENS Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S.J. PALMISANO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: J.E. SPERO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S. TAUREL Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN D. BAKER II Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: LLOYD H. DEAN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: DONALD M. JAMES Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ROBERT K. STEEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN G. STUMPF Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y For Against NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WARREN E. BUFFETT Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 CHARLES T. MUNGER Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 HOWARD G. BUFFETT Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 STEPHEN B. BURKE Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 SUSAN L. DECKER Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WILLIAM H. GATES III Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 DAVID S. GOTTESMAN Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 CHARLOTTE GUYMAN Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 DONALD R. KEOUGH Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 THOMAS S. MURPHY Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 RONALD L. OLSON Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WALTER SCOTT, JR. Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: BLAKE E. DEVITT Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: JOHN D. FORSYTH Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: GAIL D. FOSLER Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Shareholder Y For Against PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: S.L. BROWN Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: I.M. COOK Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: D. DUBLON Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: V.J. DZAU Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: R.L. HUNT Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: A. IBARGUEN Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: A.C. MARTINEZ Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: I.K. NOOYI Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: J.J. SCHIRO Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: L.G. TROTTER Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: D. VASELLA Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 LONG-TERM INCENTIVE PLAN. Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - CHARITABLE CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) Shareholder Y Against For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) Shareholder Y Against For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT (PROXY STATEMENT P. 70) Shareholder Y Against For COVANCE INC. CVD 222816100 06-May-2010 JOSEPH L. HERRING Management Y For For COVANCE INC. CVD 222816100 06-May-2010 JOHN MCCARTNEY Management Y For For COVANCE INC. CVD 222816100 06-May-2010 BRADLEY T. SHEARES Management Y For For COVANCE INC. CVD 222816100 06-May-2010 APPROVAL OF 2 Management Y For For COVANCE INC. CVD 222816100 06-May-2010 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: JOHN C. BALDWIN Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: SURYA N. MOHAPATRA Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: GARY M. PFEIFFER Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: STUART M. ESSIG Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: BARBARA B. HILL Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Y Against For MARKEL CORPORATION MKL 570535104 10-May-2010 J. ALFRED BROADDUS, JR. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DOUGLAS C. EBY Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEWART M. KASEN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ALAN I. KIRSHNER Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 LEMUEL E. LEWIS Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DARRELL D. MARTIN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ANTHONY F. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEVEN A. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 JAY M. WEINBERG Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DEBORA J. WILSON Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO APPROVE PERFORMANCE CRITERIA UNDER THE MARKEL CORPORATION EXECUTIVE BONUS PLAN. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: LINDA G. ALVARADO Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: VANCE D. COFFMAN Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: W. JAMES FARRELL Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: HERBERT L. HENKEL Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: EDWARD M. LIDDY Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: AULANA L. PETERS Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: ROBERT J. ULRICH Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PATRICK W. GROSS Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: JOHN C. POPE Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: W. ROBERT REUM Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: DAVID P. STEINER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: MICHAEL J. COLEMAN Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN C. MILES II Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN L. MICLOT Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 PLAN. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 ERIC SCHMIDT Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 SERGEY BRIN Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 LARRY PAGE Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 L. JOHN DOERR Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 JOHN L. HENNESSY Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 ANN MATHER Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 PAUL S. OTELLINI Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 K. RAM SHRIRAM Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 SHIRLEY M. TILGHMAN Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 LEWIS E. EPLEY, JR. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 ROBERT L. HOWARD Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 HAROLD M. KORELL Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 VELLO A. KUUSKRAA Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 KENNETH R. MOURTON Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 STEVEN L. MUELLER Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 CHARLES E. SCHARLAU Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 1,250,000,000 SHARES. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A DIRECTOR ELECTION MAJORITY VOTE STANDARD, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: SUSAN L. DECKER Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: REED E. HUNDT Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JANE E. SHAW Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: FRANK D. YEARY Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID W. DORMAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: J. DAVID GRISSOM Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: BONNIE G. HILL Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT HOLLAND, JR. Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: KENNETH G. LANGONE Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JONATHAN S. LINEN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS C. NELSON Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID C. NOVAK Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS M. RYAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JING-SHYH S. SU Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT D. WALTER Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS ( OF PROXY) Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: RICHARD T. BURKE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GLENN M. RENWICK Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: S.H. ARMACOST Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: L.F. DEILY Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.E. DENHAM Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.J. EATON Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C. HAGEL Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: E. HERNANDEZ Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: F.G. JENIFER Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: G.L. KIRKLAND Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: S. NUNN Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: D.B. RICE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: K.W. SHARER Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C.R. SHOEMATE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: J.G. STUMPF Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.D. SUGAR Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C. WARE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: J.S. WATSON Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 GUIDELINES FOR COUNTRY SELECTION Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 FINANCIAL RISKS FROM CLIMATE CHANGE Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 HUMAN RIGHTS COMMITTEE Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JAMES W. BREYER Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: ROGER C. CORBETT Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: GREGORY B. PENNER Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: ARNE M. SORENSON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JIM C. WALTON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: S. ROBSON WALTON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: LINDA S. WOLF Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 POLITICAL CONTRIBUTIONS REPORT Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 SPECIAL SHAREOWNER MEETINGS Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 POULTRY SLAUGHTER Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 LOBBYING PRIORITIES REPORT Shareholder Y Against For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: CALVIN DARDEN Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION RELATING TO BOARD, SEE PROXY STATEMENT FOR FURTHER DETAILS. Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTE REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND AND RESTATE THE RESTATED ARTICLES TO REFLECT THE CHANGES PROPOSED AS ITEMS 3 AND 4, IF APPROVED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For Disciplined Equity Fund Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast (Y Yes or N No) How Voted (For, Against, Abstain/ No Action) For/ Against Manage-ment VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RECEIVE THE COMPANY'S ACCOUNTS AND REPORTS OF THE DIRECTORS AND AUDITORS FOR THE YEAR ENDED 31 MARCH 2009 Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT SIR JOHN BOND AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT JOHN BUCHANAN AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE, MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT VITTORIO COLAO AS A DIRECTOR Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO ELECT MICHEL COMBES AS A DIRECTOR Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT ANDY HALFORD AS A DIRECTOR Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT ALAN JEBSON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO ELECT SAMUEL JONAH AS A DIRECTOR Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT NICK LAND AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT ANNE LAUVERGEON AS A DIRECTOR (MEMBER OF THE AUDIT COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT SIMON MURRAY AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO ELECT STEPHEN PUSEY AS A DIRECTOR Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT LUC VANDEVELDE AS A DIRECTOR (MEMBER OF THE NOMINATIONS AND GOVERNANCE COMMITTEE, MEMBER OF THE REMUNERATION COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT ANTHONY WATSON AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-ELECT PHILIP YEA AS A DIRECTOR (MEMBER OF THE REMUNERATION COMMITTEE) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO APPROVE A FINAL DIVIDEND OF 5.20P PER ORDINARY SHARE Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO APPROVE THE REMUNERATION REPORT Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO RE-APPOINT DELOITTE LLP AS AUDITORS Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO AUTHORISE THE AUDIT COMMITTEE TO DETERMINE THE REMUNERATION OF THE AUDITORS Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO AUTHORISE THE DIRECTORS TO ALLOT SHARES UNDER ARTICLE 16.2 OF THE COMPANY'S ARTICLES OF ASSOCIATION Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO AUTHORISE THE DIRECTORS TO DISAPPLY PRE-EMPTION RIGHTS UNDER ARTICLE 16.3 OF THE COMPANY'S ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO AUTHORISE THE COMPANY'S PURCHASE OF ITS OWN SHARES (SECTION166, COMPANIES ACT 1985) (SPECIAL RESOLUTION) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO ADOPT NEW ARTICLES OF ASSOCIATION (SPECIAL RESOLUTION) Management Y For For VODAFONE GROUP PLC VOD 92857W209 28-Jul-2009 TO AUTHORISE THE CALLING OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING ON NOT LESS THAN 14 CLEAR DAYS' NOTICE (SPECIAL RESOLUTION) Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 GIL SHWED Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 MARIUS NACHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 JERRY UNGERMAN Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAN PROPPER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 DAVID RUBNER Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TAL SHAVIT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: YOAV CHELOUCHE Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 REELECTION OF OUTSIDE DIRECTOR: GUY GECHT Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO AUTHORIZE THE CHAIRMAN OF THE BOARD OF DIRECTORS TO CONTINUE SERVING AS CHAIRMAN OF THE BOARD OF DIRECTORS AND THE CHIEF EXECUTIVE OFFICER FOR UP TO THREE YEARS FOLLOWING THE MEETING Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO RATIFY THE APPOINTMENT AND COMPENSATION OF CHECK POINT'S INDEPENDENT PUBLIC ACCOUNTANTS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 TO APPROVE COMPENSATION TO CHECK POINT'S CHIEF EXECUTIVE OFFICER WHO IS ALSO THE CHAIRMAN OF THE BOARD OF DIRECTORS Management Y For For CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I AM A "CONTROLLING SHAREHOLDER" Management Y No Action CHECK POINT SOFTWARE TECHNOLOGIES LTD. CHKP M22465104 29-Jul-2009 I HAVE A "PERSONAL INTEREST" IN ITEM 5 Management Y No Action MEDTRONIC, INC. MDT 585055106 27-Aug-2009 RICHARD H. ANDERSON Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 VICTOR J. DZAU, M.D. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 WILLIAM A. HAWKINS Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 SHIRLEY A. JACKSON, PHD Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 DENISE M. O'LEARY Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 ROBERT C. POZEN Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JEAN-PIERRE ROSSO Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 JACK W. SCHULER Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS MEDTRONIC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 10,000,,000,000. Management Y For For MEDTRONIC, INC. MDT 585055106 27-Aug-2009 TO APPROVE AN AMENDMENT TO THE MEDTRONIC, INC. 2 PLAN TO INCREASE THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE THEREUNDER FROM 50,000,,000,000. Management Y For For NIKE, INC. NKE 654106103 21-Sep-2009 JILL K. CONWAY Management Y For For NIKE, INC. NKE 654106103 21-Sep-2009 ALAN B. GRAF, JR. Management Y For For NIKE, INC. NKE 654106103 21-Sep-2009 JOHN C. LECHLEITER Management Y For For NIKE, INC. NKE 654106103 21-Sep-2009 TO APPROVE AN AMENDMENT TO THE NIKE, INC. EMPLOYEE STOCK PURCHASE PLAN. Management Y For For NIKE, INC. NKE 654106103 21-Sep-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: KENNETH I. CHENAULT Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: SCOTT D. COOK Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: RAJAT K. GUPTA Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: A.G. LAFLEY Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: CHARLES R. LEE Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: LYNN M. MARTIN Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: ROBERT A. MCDONALD Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: W. JAMES MCNERNEY, JR. Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: JOHNATHAN A. RODGERS Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: RALPH SNYDERMAN, M.D. Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: MARY AGNES WILDEROTTER Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: PATRICIA A. WOERTZ Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 RATIFY APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 AMEND THE COMPANY'S CODE OF REGULATIONS Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 APPROVE THE PROCTER & GAMBLE 2 PLAN Management Y For For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 SHAREHOLDER PROPOSAL #1 - CUMULATIVE VOTING Shareholder Y Against For THE PROCTER & GAMBLE COMPANY PG 742718109 13-Oct-2009 SHAREHOLDER PROPOSAL #2 - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REPORT AND ACCOUNTS 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DIRECTORS' REMUNERATION REPORT 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DECLARATION OF FINAL DIVIDEND. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF LM DANON (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF LORD HOLLICK (1,3,4*) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-ELECTION OF PS WALSH (2*) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ELECTION OF PB BRUZELIUS (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ELECTION OF BD HOLDEN (1,3,4) AS A DIRECTOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 RE-APPOINTMENT OF AUDITOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REMUNERATION OF AUDITOR. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO ALLOT SHARES. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 DISAPPLICATION OF PRE-EMPTION RIGHTS. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO PURCHASE OWN ORDINARY SHARES. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO MAKE POLITICAL DONATIONS AND/OR TO INCUR POLITICAL EXPENDITURE IN THE EU. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC INTERNATIONAL SHAREMATCH PLAN 2009. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AUTHORITY TO ESTABLISH INTERNATIONAL SHARE PLANS. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF THE DIAGEO PLC 2 Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC EXECUTIVE SHARE OPTION PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC 2 PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 AMENDMENTS TO THE RULES OF DIAGEO PLC SENIOR EXECUTIVE SHARE OPTION PLAN. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 REDUCED NOTICE OF A GENERAL MEETING OTHER THAN AN ANNUAL GENERAL MEETING. Management Y For For DIAGEO PLC DEO 25243Q205 14-Oct-2009 ADOPTION OF ARTICLES OF ASSOCIATION. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: CAROL A. BARTZ Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: LARRY R. CARTER Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: BRIAN L. HALLA Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: ARUN SARIN Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: STEVEN M. WEST Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JERRY YANG Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: WILLIAM H. GATES III Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: STEVEN A. BALLMER Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DINA DUBLON Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: RAYMOND V. GILMARTIN Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: REED HASTINGS Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: MARIA KLAWE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: DAVID F. MARQUARDT Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ELECTION OF DIRECTOR: HELMUT PANKE Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITOR Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 TO APPROVE AMENDMENTS TO AMENDED AND RESTATED ARTICLES OF INCORPORATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - ADOPTION OF HEALTHCARE REFORM PRINCIPLES Shareholder Y Against For MICROSOFT CORPORATION MSFT 594918104 19-Nov-2009 SHAREHOLDER PROPOSAL - DISCLOSURE OF CHARITABLE CONTRIBUTIONS Shareholder Y Against For AUTOZONE, INC. AZO 053332102 16-Dec-2009 WILLIAM C. CROWLEY Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 SUE E. GOVE Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 EARL G. GRAVES, JR. Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 ROBERT R. GRUSKY Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 J.R. HYDE, III Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 W. ANDREW MCKENNA Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 GEORGE R. MRKONIC, JR. Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 LUIS P. NIETO Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 WILLIAM C. RHODES, III Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 THEODORE W. ULLYOT Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 APPROVAL OF AUTOZONE, INC. 2 PLAN. Management Y For For AUTOZONE, INC. AZO 053332102 16-Dec-2009 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 STEVEN A. DAVIS Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 WILLIAM C. FOOTE Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 MARK P. FRISSORA Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 ALAN G. MCNALLY Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 NANCY M. SCHLICHTING Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 DAVID Y. SCHWARTZ Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 ALEJANDRO SILVA Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 JAMES A. SKINNER Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 GREGORY D. WASSON Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS WALGREEN CO.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 AMEND AND RESTATE THE WALGREEN CO. EXECUTIVE STOCK OPTION PLAN. Management Y For For WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A POLICY TO CHANGE EACH VOTING REQUIREMENT IN WALGREEN CO.'S CHARTER AND BY-LAWS TO SIMPLE MAJORITY VOTE. Shareholder Y For Against WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A POLICY THAT A SIGNIFICANT PORTION OF FUTURE STOCK OPTION GRANTS TO SENIOR EXECUTIVES SHOULD BE PERFORMANCE-BASED. Shareholder Y Against For WALGREEN CO. WAG 931422109 13-Jan-2010 SHAREHOLDER PROPOSAL ON A WRITTEN REPORT ON CHARITABLE DONATIONS. Shareholder Y Against For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CORPORATION'S EXISTING RESTATED CERTIFICATE OF INCORPORATION, AS AMENDED (THE "CURRENT CERTIFICATE"), TO EFFECT A 50-FOR-1 STOCK SPLIT OF THE CORPORATION'S CLASS B COMMON STOCK, WHILE MAINTAINING CURRENT ECONOMIC AND VOTING RELATIONSHIP BETWEEN CORPORATION'S CLASS B COMMON STOCK AND THE CORPORATION'S CLASS A COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CLARIFY THAT THE CLASS B COMMON STOCK MAY BE SPLIT IN THE PROPOSED 50-FOR-1 SPLIT WITHOUT SPLITTING THE CLASS A COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO CHANGE THE PAR VALUE OF EACH SHARE OF CLASS B COMMON STOCK IN CONNECTION WITH THE PROPOSED 50-FOR-1 SPLIT, TO $0.0$0.1 OF CLASS B COMMON STOCK. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO INCREASE THE NUMBER OF SHARES OF CLASS B COMMON STOCK AND THE TOTAL NUMBER OF SHARES OF ALL CLASSES OF STOCK THAT THE CORPORATION IS AUTHORIZED TO ISSUE. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670207 20-Jan-2010 TO APPROVE AN AMENDMENT TO THE CURRENT CERTIFICATE TO REMOVE THE REQUIREMENT TO ISSUE PHYSICAL STOCK CERTIFICATES FOR SHARES. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 B.S. CARSON, SR., M.D. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 WILLIAM H. GATES Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 HAMILTON E. JAMES Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 JILL S. RUCKELSHAUS Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 AMENDMENT OF COMPANY'S FOURTH RESTATED STOCK INCENTIVE PLAN. Management Y For For COSTCO WHOLESALE CORPORATION COST 22160K105 28-Jan-2010 RATIFICATION OF SELECTION OF INDEPENDENT AUDITORS. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: ROBERT C. DAVIDSON, JR. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: EDWARD V. FRITZKY Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: BENJAMIN F. MONTOYA Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: PETER J. ROBERTSON Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPROVAL OF THE ANNUAL REPORT, THE FINANCIAL STATEMENTS OF NOVARTIS AG AND THE GROUP CONSOLIDATED FINANCIAL STATEMENTS FOR THE BUSINESS YEAR 2009 Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 DISCHARGE FROM LIABILITY OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE COMMITTEE Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPROPRIATION OF AVAILABLE EARNINGS OF NOVARTIS AG AS PER BALANCE SHEET AND DECLARATION OF DIVIDEND Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 AMENDMENTS TO THE ARTICLES OF INCORPORATION: IMPLEMENTATION OF THE BOOK ENTRY SECURITIES ACT Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 AMENDMENTS TO THE ARTICLES OF INCORPORATION: INTRODUCTION OF A CONSULTATIVE VOTE ON THE COMPENSATION SYSTEM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF MARJORIE M.T. YANG AS A DIRECTOR FOR A THREE-YEAR TERM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF DANIEL VASELLA, M.D., AS A DIRECTOR FOR A THREE-YEAR TERM Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 RE-ELECTION OF HANS-JOERG RUDLOFF AS A DIRECTOR FOR A ONE-YEAR TERM (AS HE WILL REACH THE AGE LIMIT) Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 APPOINTMENT OF THE AUDITOR Management Y For For NOVARTIS AG NVS 66987V109 26-Feb-2010 ADDITIONAL AND/OR COUNTER-PROPOSALS PRESENTED AT THE MEETING Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: SUSAN E. ARNOLD Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN E. BRYSON Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JUDITH L. ESTRIN Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ROBERT A. IGER Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: STEVEN P. JOBS Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: FRED H. LANGHAMMER Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: AYLWIN B. LEWIS Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: MONICA C. LOZANO Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ROBERT W. MATSCHULLAT Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: JOHN E. PEPPER, JR. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: SHERYL SANDBERG Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 ELECTION OF DIRECTOR: ORIN C. SMITH Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE AMENDED AND RESTATED 2 PLAN. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO INTERESTED PERSON TRANSACTIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO BYLAW AMENDMENTS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO TRACKING STOCK PROVISIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION RELATING TO CLASSIFIED BOARD TRANSITION PROVISIONS. Management Y For For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO SHAREHOLDER ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For THE WALT DISNEY COMPANY DIS 254687106 10-Mar-2010 TO APPROVE THE SHAREHOLDER PROPOSAL RELATING TO EX-GAY NON DISCRIMINATION POLICY. Shareholder Y Against For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: CHARLES CROCKER Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: JOSEPH R. HARDIMAN Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: ROBERT D. JOFFE Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: CHARLES B. JOHNSON Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: GREGORY E. JOHNSON Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: THOMAS H. KEAN Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: PETER M. SACERDOTE Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: LAURA STEIN Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 ELECTION OF DIRECTOR: ANNE M. TATLOCK Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For FRANKLIN RESOURCES, INC. BEN 354613101 16-Mar-2010 TO SUBMIT FOR STOCKHOLDER APPROVAL FOR PURPOSES OF COMPLYING WITH REQUIREMENTS OF SECTION 162(M) OF INTERNAL REVENUE CODE. Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : M.L. ANDREESSEN Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : L.T. BABBIO, JR. Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : S.M. BALDAUF Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : R.L. GUPTA Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : J.H. HAMMERGREN Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : M.V. HURD Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : J.Z. HYATT Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : J.R. JOYCE Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : R.L. RYAN Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : L.S. SALHANY Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 ELECTION OF DIRECTOR : G.K. THOMPSON Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING OCTOBER 31, 2010. Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 PROPOSAL TO APPROVE THE AMENDED AND RESTATED HEWLETT-PACKARD COMPANY 2004 STOCK INCENTIVE PLAN. Management Y For For HEWLETT-PACKARD COMPANY HPQ 428236103 17-Mar-2010 PROPOSAL TO CONDUCT AN ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CAMUS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 J.S. GORELICK Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. GOULD Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T. ISAAC Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 N. KUDRYAVTSEV Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 A. LAJOUS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 M.E. MARKS Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 L.R. REIF Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 T.I. SANDVOLD Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 H. SEYDOUX Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 P. CURRIE Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 K.V. KAMATH Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO ADOPT AND APPROVE FINANCIALS AND DIVIDENDS. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF THE SCHLUMBERGER 2 PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE THE ADOPTION OF AN AMENDMENT TO THE SCHLUMBERGER DISCOUNTED STOCK PURCHASE PLAN. Management Y For For SCHLUMBERGER LIMITED (SCHLUMBERGER N.V.) SLB 806857108 07-Apr-2010 PROPOSAL TO APPROVE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RUTH E. BRUCH Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 NICHOLAS M. DONOFRIO Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 GERALD L. HASSELL Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 EDMUND F. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT P. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RICHARD J. KOGAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MICHAEL J. KOWALSKI Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN A. LUKE, JR. Management Y Withheld Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT MEHRABIAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MARK A. NORDENBERG Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 CATHERINE A. REIN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WILLIAM C. RICHARDSON Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 SAMUEL C. SCOTT III Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN P. SURMA Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WESLEY W. VON SCHACK Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2009 EXECUTIVE COMPENSATION. Management Y Against Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. Shareholder Y For Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. Shareholder Y Against For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Shareholder Y For Against UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 LOUIS R. CHENEVERT Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 JOHN V. FARACI Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 JEAN-PIERRE GARNIER Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 JAMIE S. GORELICK Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 CARLOS M. GUTIERREZ Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 EDWARD A. KANGAS Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 CHARLES R. LEE Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 RICHARD D. MCCORMICK Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 HAROLD MCGRAW III Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 RICHARD B. MYERS Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 H. PATRICK SWYGERT Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 ANDRE VILLENEUVE Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 CHRISTINE TODD WHITMAN Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 APPOINTMENT OF THE FIRM OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT AUDITOR. Management Y For For UNITED TECHNOLOGIES CORPORATION UTX 913017109 14-Apr-2010 SHAREOWNER PROPOSAL: ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: HERBERT A. ALLEN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: RONALD W. ALLEN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: CATHLEEN P. BLACK Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: BARRY DILLER Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: ALEXIS M. HERMAN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: MUHTAR KENT Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: DONALD R. KEOUGH Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: MARIA ELENA LAGOMASINO Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: DONALD F. MCHENRY Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: SAM NUNN Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JAMES D. ROBINSON III Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: PETER V. UEBERROTH Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JACOB WALLENBERG Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 ELECTION OF DIRECTOR: JAMES B. WILLIAMS Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS Management Y For For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING AN INDEPENDENT BOARD CHAIR Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING RESTRICTED STOCK Shareholder Y Against For THE COCA-COLA COMPANY KO 191216100 21-Apr-2010 SHAREOWNER PROPOSAL REGARDING A REPORT ON BISPHENOL-A Shareholder Y Against For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: MARY SUE COLEMAN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: JAMES G. CULLEN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: MICHAEL M.E. JOHNS Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: SUSAN L. LINDQUIST Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: LEO F. MULLIN Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM D. PEREZ Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: CHARLES PRINCE Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: DAVID SATCHER Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM C. WELDON Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management Y For For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For JOHNSON & JOHNSON JNJ 478160104 22-Apr-2010 SPECIAL SHAREOWNER MEETINGS Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: A.J.P. BELDA Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: C. BLACK Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: W.R. BRODY Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: K.I. CHENAULT Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: M.L. ESKEW Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S.A. JACKSON Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: A.N. LIVERIS Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: T. NISHIMURO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: J.W. OWENS Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S.J. PALMISANO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: J.E. SPERO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: S. TAUREL Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 ELECTION OF DIRECTOR: L.H. ZAMBRANO Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON EXECUTIVE COMPENSATION ANNUAL INCENTIVE PAYOUT Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON NEW THRESHOLD FOR CALLING SPECIAL MEETINGS Shareholder Y Against For INTERNATIONAL BUSINESS MACHINES CORP. IBM 459200101 27-Apr-2010 STOCKHOLDER PROPOSAL ON ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For PRAXAIR, INC. PX 74005P104 27-Apr-2010 STEPHEN F. ANGEL Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 NANCE K. DICCIANI Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 EDWARD G. GALANTE Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 CLAIRE W. GARGALLI Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 IRA D. HALL Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 RAYMOND W. LEBOEUF Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 LARRY D. MCVAY Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 WAYNE T. SMITH Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 ROBERT L. WOOD Management Y For For PRAXAIR, INC. PX 74005P104 27-Apr-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF THE INDEPENDENT AUDITOR. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN D. BAKER II Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: LLOYD H. DEAN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: DONALD M. JAMES Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ROBERT K. STEEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN G. STUMPF Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y For Against EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: MICHAEL W. BROWN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: MICHAEL J. CRONIN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: GAIL DEEGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JAMES S. DISTASIO Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JOHN R. EGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: EDMUND F. KELLY Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: WINDLE B. PRIEM Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: PAUL SAGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: DAVID N. STROHM Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Y Against For EMC CORPORATION EMC 268648102 29-Apr-2010 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: GILBERT F. AMELIO Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: REUBEN V. ANDERSON Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: JAMES H. BLANCHARD Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: JAIME CHICO PARDO Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: JAMES P. KELLY Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: JON C. MADONNA Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: LYNN M. MARTIN Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: JOHN B. MCCOY Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: JOYCE M. ROCHE Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Management Y For For AT&T INC. T 00206R102 30-Apr-2010 ELECTION OF DIRECTOR: PATRICIA P. UPTON Management Y For For AT&T INC. T 00206R102 30-Apr-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Management Y For For AT&T INC. T 00206R102 30-Apr-2010 CUMULATIVE VOTING. Shareholder Y Against For AT&T INC. T 00206R102 30-Apr-2010 PENSION CREDIT POLICY. Shareholder Y Against For AT&T INC. T 00206R102 30-Apr-2010 ADVISORY VOTE ON COMPENSATION. Shareholder Y Against For AT&T INC. T 00206R102 30-Apr-2010 SPECIAL STOCKHOLDER MEETINGS. Shareholder Y Against For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WARREN E. BUFFETT Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 CHARLES T. MUNGER Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 HOWARD G. BUFFETT Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 STEPHEN B. BURKE Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 SUSAN L. DECKER Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WILLIAM H. GATES III Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 DAVID S. GOTTESMAN Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 CHARLOTTE GUYMAN Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 DONALD R. KEOUGH Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 THOMAS S. MURPHY Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 RONALD L. OLSON Management Y For For BERKSHIRE HATHAWAY INC. BRKB 084670702 01-May-2010 WALTER SCOTT, JR. Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: DANIEL P. AMOS Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: JOHN SHELBY AMOS II Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: PAUL S. AMOS II Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: MICHAEL H. ARMACOST Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: KRISS CLONINGER III Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: JOE FRANK HARRIS Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: ELIZABETH J. HUDSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. JOHNSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: ROBERT B. JOHNSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: CHARLES B. KNAPP Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: E. STEPHEN PURDOM, M.D. Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: BARBARA K. RIMER, DR. PH Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: MARVIN R. SCHUSTER Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: DAVID GARY THOMPSON Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: ROBERT L. WRIGHT Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 ELECTION OF DIRECTOR: TAKURO YOSHIDA Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 TO CONSIDER AND APPROVE THE FOLLOWING ADVISORY (NON-BINDING) PROPOSAL: "RESOLVED, THAT THE SHAREHOLDERS APPROVE THE OVERALL EXECUTIVE PAY-FOR-PERFORMANCE COMPENSATION POLICIES AND PROCEDURES EMPLOYED BY THE COMPANY, AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS AND THE TABULAR DISCLOSURE REGARDING NAMED EXECUTIVE OFFICER COMPENSATION IN THIS PROXY STATEMENT." Management Y For For AFLAC INCORPORATED AFL 001055102 03-May-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: JOHN F. COZZI Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: KEVIN M. MODANY Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: LLOYD G. WATERHOUSE Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: BLAKE E. DEVITT Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: JOHN D. FORSYTH Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: GAIL D. FOSLER Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 ELECTION OF DIRECTOR: CAROLE J. SHAPAZIAN Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BAXTER INTERNATIONAL INC. BAX 071813109 04-May-2010 SHAREHOLDER PROPOSAL RELATING TO SIMPLE MAJORITY VOTING. Shareholder Y For Against PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: S.L. BROWN Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: I.M. COOK Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: D. DUBLON Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: V.J. DZAU Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: R.L. HUNT Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: A. IBARGUEN Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: A.C. MARTINEZ Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: I.K. NOOYI Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: S.P. ROCKEFELLER Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: J.J. SCHIRO Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: L.G. TROTTER Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 ELECTION OF DIRECTOR: D. VASELLA Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 APPROVAL OF INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS. Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 APPROVAL OF AMENDMENT TO PEPSICO, INC. 2007 LONG-TERM INCENTIVE PLAN. Management Y For For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - CHARITABLE CONTRIBUTIONS REPORT (PROXY STATEMENT P. 67) Shareholder Y Against For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - RIGHT TO CALL SPECIAL SHAREHOLDERS MEETING (PROXY STATEMENT P. 68) Shareholder Y Against For PEPSICO, INC. PEP 713448108 05-May-2010 SHAREHOLDER PROPOSAL - PUBLIC POLICY REPORT (PROXY STATEMENT P. 70) Shareholder Y Against For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 MARCEL R. COUTU Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 MAUREEN KEMPSTON DARKES Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 LANCE LIEBMAN Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 G. WALLACE F. MCCAIN Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 FRANK J. MCKENNA Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 JACK M. MINTZ Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 PATRICIA M. NEWSON Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 JAMES A. PATTISON Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 THE APPOINTMENT OF THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: C. SCOTT O'HARA Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 APPROVAL OF THE ECOLAB INC. 2 Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS AS OF THE 2013 ANNUAL MEETING. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THIS PROXY STATEMENT. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 STOCKHOLDER PROPOSAL TO ADOPT A POLICY ON THE HUMAN RIGHT TO WATER. Shareholder Y Against For ECOLAB INC. ECL 278865100 06-May-2010 STOCKHOLDER PROPOSAL REQUESTING THE BOARD TO AMEND THE BY-LAWS TO PROVIDE HOLDERS OF 10% OF OUTSTANDING SHARES THE POWER TO CALL A SPECIAL MEETING. Shareholder Y Against For COVANCE INC. CVD 222816100 06-May-2010 JOSEPH L. HERRING Management Y For For COVANCE INC. CVD 222816100 06-May-2010 JOHN MCCARTNEY Management Y For For COVANCE INC. CVD 222816100 06-May-2010 BRADLEY T. SHEARES Management Y For For COVANCE INC. CVD 222816100 06-May-2010 APPROVAL OF 2 Management Y For For COVANCE INC. CVD 222816100 06-May-2010 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: JOHN C. BALDWIN Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: SURYA N. MOHAPATRA Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 ELECTION OF DIRECTOR: GARY M. PFEIFFER Management Y For For QUEST DIAGNOSTICS INCORPORATED DGX 74834L100 06-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: M.S. BATEMAN Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: W.F. BLOUNT Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: G.W. EDWARDS Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: A.M. HERMAN Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: D.C. HINTZ Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: J.W. LEONARD Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: S.L. LEVENICK Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: S.C. MYERS Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: J.R. NICHOLS Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: W.A. PERCY, II Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: W.J. TAUZIN Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 ELECTION OF DIRECTOR: S.V. WILKINSON Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 RATIFICATION OF SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management Y For For ENTERGY CORPORATION ETR 29364G103 07-May-2010 APPROVAL OF THE AMENDED AND RESTATED ENTERGY CORPORATION EXECUTIVE ANNUAL INCENTIVE PLAN. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: STUART M. ESSIG Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: BARBARA B. HILL Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Y Against For MARKEL CORPORATION MKL 570535104 10-May-2010 J. ALFRED BROADDUS, JR. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DOUGLAS C. EBY Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEWART M. KASEN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ALAN I. KIRSHNER Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 LEMUEL E. LEWIS Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DARRELL D. MARTIN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ANTHONY F. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEVEN A. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 JAY M. WEINBERG Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DEBORA J. WILSON Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO APPROVE PERFORMANCE CRITERIA UNDER THE MARKEL CORPORATION EXECUTIVE BONUS PLAN. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: LINDA G. ALVARADO Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: VANCE D. COFFMAN Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: MICHAEL L. ESKEW Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: W. JAMES FARRELL Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: HERBERT L. HENKEL Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: EDWARD M. LIDDY Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: ROBERT S. MORRISON Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: AULANA L. PETERS Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 ELECTION OF DIRECTOR: ROBERT J. ULRICH Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 TO APPROVE THE AMENDED 2008 LONG-TERM INCENTIVE PLAN AND TO APPROVE THE EXPANDED PERFORMANCE CRITERIA AVAILABLE UNDER THE 2008 LONG-TERM INCENTIVE PLAN. Management Y For For 3M COMPANY MMM 88579Y101 11-May-2010 STOCKHOLDER PROPOSAL ON SPECIAL MEETINGS. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PATRICK W. GROSS Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: JOHN C. POPE Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: W. ROBERT REUM Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: DAVID P. STEINER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For ITT CORPORATION ITT 450911102 11-May-2010 STEVEN R. LORANGER Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 CURTIS J. CRAWFORD Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 CHRISTINA A. GOLD Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 RALPH F. HAKE Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 JOHN J. HAMRE Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 PAUL J. KERN Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 FRANK T. MACINNIS Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 SURYA N. MOHAPATRA Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 LINDA S. SANFORD Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 MARKOS I. TAMBAKERAS Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS ITT'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ITT CORPORATION ITT 450911102 11-May-2010 TO VOTE ON A SHAREHOLDER PROPOSAL, REQUESTING THE COMPANY PROVIDE A COMPREHENSIVE REPORT OF THE COMPANY'S MILITARY SALES TO FOREIGN GOVERNMENTS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For ITT CORPORATION ITT 450911102 11-May-2010 TO VOTE ON A SHAREHOLDER PROPOSAL, AMENDING THE COMPANY'S BY-LAWS TO ALLOW SHAREOWNERS TO CALL SPECIAL SHAREOWNER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: MICHAEL J. COLEMAN Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN C. MILES II Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN L. MICLOT Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 PLAN. Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: RICHARD L. ARMITAGE Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: RICHARD H. AUCHINLECK Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: JAMES E. COPELAND, JR. Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: KENNETH M. DUBERSTEIN Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: RUTH R. HARKIN Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: HAROLD W. MCGRAW III Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: JAMES J. MULVA Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: ROBERT A. NIBLOCK Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: HARALD J. NORVIK Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: WILLIAM K. REILLY Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: BOBBY S. SHACKOULS Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: VICTORIA J. TSCHINKEL Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: KATHRYN C. TURNER Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 ELECTION OF DIRECTOR: WILLIAM E. WADE, JR. Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 PROPOSAL TO RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS CONOCOPHILLIPS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For CONOCOPHILLIPS COP 20825C104 12-May-2010 BOARD RISK MANAGEMENT OVERSIGHT Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 GREENHOUSE GAS REDUCTION Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 OIL SANDS DRILLING Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 LOUISIANA WETLANDS Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 FINANCIAL RISKS OF CLIMATE CHANGE Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 TOXIC POLLUTION REPORT Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 GENDER EXPRESSION NON-DISCRIMINATION Shareholder Y Against For CONOCOPHILLIPS COP 20825C104 12-May-2010 POLITICAL CONTRIBUTIONS Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 ERIC SCHMIDT Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 SERGEY BRIN Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 LARRY PAGE Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 L. JOHN DOERR Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 JOHN L. HENNESSY Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 ANN MATHER Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 PAUL S. OTELLINI Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 K. RAM SHRIRAM Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 SHIRLEY M. TILGHMAN Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 THE RATIFICATION OF ERNST & YOUNG LLP AS GOOGLE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 THE APPROVAL OF AN AMENDMENT TO GOOGLE'S 2 NUMBER OF AUTHORIZED SHARES OF CLASS A COMMON STOCK ISSUABLE UNDER THE PLAN BY 6,500,000. Management Y For For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING A SUSTAINABILITY REPORT, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING ONLINE ADVERTISING, PRIVACY, AND SENSITIVE INFORMATION, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For GOOGLE INC. GOOG 38259P508 13-May-2010 A STOCKHOLDER PROPOSAL REGARDING THE ADOPTION OF HUMAN RIGHTS PRINCIPLES WITH RESPECT TO BUSINESS IN CHINA, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 LEWIS E. EPLEY, JR. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 ROBERT L. HOWARD Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 HAROLD M. KORELL Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 VELLO A. KUUSKRAA Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 KENNETH R. MOURTON Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 STEVEN L. MUELLER Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 CHARLES E. SCHARLAU Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 1,250,000,000 SHARES. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A DIRECTOR ELECTION MAJORITY VOTE STANDARD, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: ROY J. BOSTOCK Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: HOWARD J. DAVIES Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JAMES P. GORMAN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: NOBUYUKI HIRANO Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JOHN J. MACK Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: LAURA D. TYSON Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 TO AMEND THE 2 Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder Y For Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDINGS REQUIREMENT Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR Shareholder Y For Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY DISPARITY Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF MANAGEMENT BONUSES Shareholder Y Against For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: CHARLENE BARSHEFSKY Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: SUSAN L. DECKER Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JOHN J. DONAHOE Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: REED E. HUNDT Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: PAUL S. OTELLINI Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JAMES D. PLUMMER Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: DAVID S. POTTRUCK Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: JANE E. SHAW Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: FRANK D. YEARY Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ELECTION OF DIRECTOR: DAVID B. YOFFIE Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT YEAR Management Y For For INTEL CORPORATION INTC 458140100 19-May-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID W. DORMAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: J. DAVID GRISSOM Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: BONNIE G. HILL Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT HOLLAND, JR. Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: KENNETH G. LANGONE Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JONATHAN S. LINEN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS C. NELSON Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID C. NOVAK Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS M. RYAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JING-SHYH S. SU Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT D. WALTER Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS ( OF PROXY) Shareholder Y Against For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 CHARLES R. CRISP Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 JEAN-MARC FORNERI Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 FRED W. HATFIELD Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 TERRENCE F. MARTELL Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 SIR CALLUM MCCARTHY Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 SIR ROBERT REID Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 FREDERIC V. SALERNO Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 JEFFREY C. SPRECHER Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 JUDITH A. SPRIESER Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 VINCENT TESE Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 SHERRY S. BARRAT Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 ROBERT M. BEALL, II Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 J. HYATT BROWN Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 JAMES L. CAMAREN Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 J. BRIAN FERGUSON Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 LEWIS HAY, III Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 TONI JENNINGS Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 OLIVER D. KINGSLEY, JR. Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 RUDY E. SCHUPP Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 WILLIAM H. SWANSON Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 MICHAEL H. THAMAN Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 HANSEL E. TOOKES, II Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For FPL GROUP, INC. FPL 302571104 21-May-2010 APPROVAL OF AN AMENDMENT TO ARTICLE I OF THE RESTATED ARTICLES OF INCORPORATION OF FPL GROUP, INC. TO CHANGE THE COMPANY'S NAME TO NEXTERA ENERGY, INC. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: RICHARD T. BURKE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GLENN M. RENWICK Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: S.H. ARMACOST Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: L.F. DEILY Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.E. DENHAM Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.J. EATON Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C. HAGEL Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: E. HERNANDEZ Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: F.G. JENIFER Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: G.L. KIRKLAND Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: S. NUNN Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: D.B. RICE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: K.W. SHARER Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C.R. SHOEMATE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: J.G. STUMPF Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: R.D. SUGAR Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: C. WARE Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 ELECTION OF DIRECTOR: J.S. WATSON Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 AMENDMENT TO CHEVRON'S BY-LAWS TO REDUCE THE PERCENTAGE OF STOCKHOLDINGS REQUIRED FOR STOCKHOLDERS TO CALL FOR SPECIAL MEETINGS Management Y For For CHEVRON CORPORATION CVX 166764100 26-May-2010 APPOINTMENT OF AN INDEPENDENT DIRECTOR WITH ENVIRONMENTAL EXPERTISE Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 HOLDING EQUITY-BASED COMPENSATION THROUGH RETIREMENT Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 DISCLOSURE OF PAYMENTS TO HOST GOVERNMENTS Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 GUIDELINES FOR COUNTRY SELECTION Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 FINANCIAL RISKS FROM CLIMATE CHANGE Shareholder Y Against For CHEVRON CORPORATION CVX 166764100 26-May-2010 HUMAN RIGHTS COMMITTEE Shareholder Y Against For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 C. HOWARD NYE Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 LAREE E. PEREZ Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 DENNIS L. REDIKER Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: AIDA M. ALVAREZ Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JAMES W. BREYER Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JAMES I. CASH, JR. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: ROGER C. CORBETT Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: DOUGLAS N. DAFT Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: MICHAEL T. DUKE Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: GREGORY B. PENNER Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: STEVEN S REINEMUND Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: H. LEE SCOTT, JR. Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: ARNE M. SORENSON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: JIM C. WALTON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: S. ROBSON WALTON Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: CHRISTOPHER J. WILLIAMS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ELECTION OF DIRECTOR: LINDA S. WOLF Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT ACCOUNTANTS Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 APPROVAL OF THE WAL-MART STORES, INC. STOCK INCENTIVE PLAN OF 2010 Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 APPROVAL OF THE ASDA LIMITED SHARESAVE PLAN 2000, AS AMENDED Management Y For For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 GENDER IDENTITY NON-DISCRIMINATION POLICY Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 POLITICAL CONTRIBUTIONS REPORT Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 SPECIAL SHAREOWNER MEETINGS Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 POULTRY SLAUGHTER Shareholder Y Against For WAL-MART STORES, INC. WMT 931142103 04-Jun-2010 LOBBYING PRIORITIES REPORT Shareholder Y Against For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: CALVIN DARDEN Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: ANNE M. MULCAHY Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 ELECTION OF DIRECTOR: GREGG W. STEINHAFEL Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION RELATING TO BOARD, SEE PROXY STATEMENT FOR FURTHER DETAILS. Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND THE RESTATED ARTICLES OF INCORPORATION TO ELIMINATE A SUPERMAJORITY VOTE REQUIREMENT FOR CERTAIN BUSINESS COMBINATIONS Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 COMPANY PROPOSAL TO AMEND AND RESTATE THE RESTATED ARTICLES TO REFLECT THE CHANGES PROPOSED AS ITEMS 3 AND 4, IF APPROVED, ALL AS MORE FULLY DESCRIBED IN THE PROXY STATEMENT Management Y For For TARGET CORPORATION TGT 87612E106 09-Jun-2010 SHAREHOLDER PROPOSAL REGARDING ANNUAL ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: CAROL BARTZ Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: ROY J. BOSTOCK Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: PATTI S. HART Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: ERIC HIPPEAU Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: SUSAN M. JAMES Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: VYOMESH JOSHI Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: ARTHUR H. KERN Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: BRAD D. SMITH Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: GARY L. WILSON Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 ELECTION OF DIRECTOR: JERRY YANG Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 APPROVAL OF AMENDMENTS TO THE COMPANY'S 1996 DIRECTORS' STOCK PLAN. Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For YAHOO! INC. YHOO 984332106 24-Jun-2010 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE COMPENSATION ADVISORY VOTE, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For Small/Mid-Cap Fund Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast (Y Yes or N No) How Voted (For, Against, Abstain/ No Action) For/ Against Manage-ment TECHNE CORPORATION TECH 878377100 29-Oct-2009 THOMAS E. OLAND Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 ROGER C. LUCAS PHD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 HOWARD V. O'CONNELL Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 RANDOLPH C STEER MD PHD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 ROBERT V. BAUMGARTNER Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 CHARLES A. DINARELLO MD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 KAREN A. HOLBROOK, PHD Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 JOHN L. HIGGINS Management Y For For TECHNE CORPORATION TECH 878377100 29-Oct-2009 TO SET THE NUMBER OF DIRECTORS AT EIGHT. Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 ELECTION OF DIRECTOR: KENNETH R. PEAK Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 ELECTION OF DIRECTOR: B.A. BERILGEN Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 ELECTION OF DIRECTOR: JAY D. BREHMER Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 ELECTION OF DIRECTOR: CHARLES M. REIMER Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 ELECTION OF DIRECTOR: STEVEN L. SCHOONOVER Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 RATIFICATION OF THE SELECTION OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDED JUNE 30, 2010. Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 APPROVAL OF THE CONTANGO OIL & GAS COMPANY ANNUAL INCENTIVE PLAN. Management Y For For CONTANGO OIL & GAS COMPANY MCF 21075N204 19-Nov-2009 APPROVAL OF THE CONTANGO OIL & GAS COMPANY 2 PLAN. Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 WILLIS J. JOHNSON Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 A. JAYSON ADAIR Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 JAMES E. MEEKS Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 STEVEN D. COHAN Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 DANIEL J. ENGLANDER Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 MATT BLUNT Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 THOMAS W. SMITH Management Y For For COPART, INC. CPRT 217204106 03-Dec-2009 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 TUNC DOLUCA Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 B. KIPLING HAGOPIAN Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 JAMES R. BERGMAN Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 JOSEPH R. BRONSON Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 ROBERT E. GRADY Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 WILLIAM D. WATKINS Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 A.R. FRANK WAZZAN Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS MAXIM'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 26, 2010. Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 TO RATIFY AND APPROVE AMENDMENTS TO MAXIM'S 2 TO (A) INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 2,000,(B) MAKE OTHER ADMINISTRATIVE CHANGES. Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 RATIFY AND APPROVE AMENDMENTS TO 1(A) INCREASE NUMBER OF SHARES AVAILABLE FOR ISSUANCE THEREUNDER BY 6,000,000 SHARES (B) PERMIT TO EXTEND THE TERM OF A STOCK OPTION BEYOND 10-YEARS FROMDATE OF GRANT IF ISSUANCE OF COMMON STOCK UPON EXERCISE OF SUCH OPTION WOULD VIOLATE APPLICABLE SECURITIES LAWS AT THE TIME THE OPTION WOULD OTHERWISE EXPIRE. Management Y For For MAXIM INTEGRATED PRODUCTS, INC. MXIM 57772K101 10-Dec-2009 TO APPROVE THE ADOPTION OF MAXIM'S EXECUTIVE BONUS PLAN, WHICH IS A BONUS PLAN FOR OFFICERS OF MAXIM COMPLIANT WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Y For For FACTSET RESEARCH SYSTEMS INC. FDS 303075105 15-Dec-2009 SCOTT A. BILLEADEAU Management Y For For FACTSET RESEARCH SYSTEMS INC. FDS 303075105 15-Dec-2009 PHILIP A. HADLEY Management Y For For FACTSET RESEARCH SYSTEMS INC. FDS 303075105 15-Dec-2009 JOSEPH R. ZIMMEL Management Y For For FACTSET RESEARCH SYSTEMS INC. FDS 303075105 15-Dec-2009 TO RATIFY THE APPOINTMENT OF THE ACCOUNTING FIRM OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 31, 2010. Management Y For For ENSCO INTERNATIONAL INCORPORATED ESV 26874Q100 22-Dec-2009 APPROVAL OF THE PROPOSAL TO ADOPT THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION, ENTERED INTO AS OF NOVEMBER 9, 2009, BY AND BETWEEN ENSCO INTERNATIONAL INCORPORATED, A DELAWARE CORPORATION, AND ENSCO NEWCASTLE LLC, A DELAWARE LIMITED LIABILITY COMPANY. Management Y For For ENSCO INTERNATIONAL INCORPORATED ESV 26874Q100 22-Dec-2009 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING TO A LATER DATE TO SOLICIT ADDITIONAL PROXIES IF THERE ARE INSUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE ADOPTION OF THE AGREEMENT AND PLAN OF MERGER AND REORGANIZATION. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: ROBERT C. DAVIDSON, JR. Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: EDWARD V. FRITZKY Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: BENJAMIN F. MONTOYA Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 ELECTION OF DIRECTOR: PETER J. ROBERTSON Management Y For For JACOBS ENGINEERING GROUP INC. JEC 469814107 28-Jan-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 MICHAEL E. ALPERT Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 DAVID L. GOEBEL Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 MURRAY H. HUTCHISON Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 LINDA A. LANG Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 MICHAEL W. MURPHY Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 DAVID M. TEHLE Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 WINIFRED M. WEBB Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 VOTE TO AMEND AND RESTATE THE 2 Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 VOTE TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Y For For JACK IN THE BOX INC. JACK 466367109 10-Feb-2010 VOTE ON STOCKHOLDER PROPOSAL RELATING TO ANIMAL WELFARE Shareholder Y Against For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 JOHN SEELY BROWN Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 R. ANDREW ECKERT Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 MARK R. LARET Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 TO APPROVE AN AMENDMENT TO THE VARIAN MEDICAL SYSTEMS, INC. SECOND AMENDED AND RESTATED 2 AVAILABLE FOR AWARDS THEREUNDER. Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 TO APPROVE THE VARIAN MEDICAL SYSTEMS, INC. 2 PLAN. Management Y For For VARIAN MEDICAL SYSTEMS, INC. VAR 92220P105 11-Feb-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Y For For THE VALSPAR CORPORATION VAL 920355104 18-Feb-2010 CHARLES W. GAILLARD Management Y For For THE VALSPAR CORPORATION VAL 920355104 18-Feb-2010 GARY E. HENDRICKSON Management Y For For THE VALSPAR CORPORATION VAL 920355104 18-Feb-2010 MAE C. JEMISON Management Y For For THE VALSPAR CORPORATION VAL 920355104 18-Feb-2010 GREGORY R. PALEN Management Y For For THE VALSPAR CORPORATION VAL 920355104 18-Feb-2010 TO APPROVE AN INCREASE IN THE SHARES RESERVED UNDER THE VALSPAR CORPORATION 2 Management Y For For THE VALSPAR CORPORATION VAL 920355104 18-Feb-2010 TO APPROVE THE RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 MARK C. DELUZIO Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 JAMES A. HENDERSON Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 RAY J. HILLENBRAND Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 F. JOSEPH LOUGHREY Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 APPROVAL OF THE HILLENBRAND, INC. STOCK INCENTIVE PLAN (AS OF FEBRUARY 24, 2010) Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For HILLENBRAND, INC. HI 431571108 24-Feb-2010 AUTHORITY, TO PROXIES, IN THEIR DISCRETION, TO TRANSACT SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING AND ANY POSTPONEMENT OR ADJOURNMENT OF THE MEETING. Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 JOHN M. DIONISIO Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 ROBERT J. LOWE Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 NORMAN Y. MINETA Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 WILLIAM P. RUTLEDGE Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 TO RATIFY AND APPROVE THE APPOINTMENT OF THE FIRM ERNST & YOUNG LLP AS AECOM'S AUDITOR'S FOR FISCAL YEAR 2010. Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 TO APPROVE THE AECOM TECHNOLOGY CORPORATION EXECUTIVE INCENTIVE PLAN. Management Y For For AECOM TECHNOLOGY CORPORATION ACM 00766T100 05-Mar-2010 TO APPROVE THE AECOM TECHNOLOGY CORPORATION EMPLOYEE STOCK PURCHASE PLAN. Management Y For For CONCUR TECHNOLOGIES, INC. CNQR 206708109 10-Mar-2010 WILLIAM W. CANFIELD Management Y For For CONCUR TECHNOLOGIES, INC. CNQR 206708109 10-Mar-2010 GORDON EUBANKS Management Y For For CONCUR TECHNOLOGIES, INC. CNQR 206708109 10-Mar-2010 RATIFICATION OF INDEPENDENT PUBLIC ACCOUNTING FIRM Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 NEIL A. SPRINGER Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 RUBY R. CHANDY Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE IDEX CORPORATION INCENTIVE AWARD PLAN. Management Y For For IDEX CORPORATION IEX 45167R104 06-Apr-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 ELECTION OF DIRECTOR: RENATO DIPENTIMA Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 ELECTION OF DIRECTOR: ALAN EARHART Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 ELECTION OF DIRECTOR: SANJAY VASWANI Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF BROCADE COMMUNICATIONS SYSTEMS, INC. FOR THE FISCAL YEAR ENDING OCTOBER 30, 2010 Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 ELECTION OF DIRECTOR: EDWARD W. BARNHOLT Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 ELECTION OF DIRECTOR: MICHAEL R. CANNON Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 ELECTION OF DIRECTOR: JAMES E. DALEY Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 ELECTION OF DIRECTOR: CHARLES M. GESCHKE Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 ELECTION OF DIRECTOR: SHANTANU NARAYEN Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 APPROVAL OF THE AMENDMENT OF THE ADOBE SYSTEMS INCORPORATED 2 PLAN. Management Y For For ADOBE SYSTEMS INCORPORATED ADBE 00724F101 16-Apr-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING ON DECEMBER 3, 2010. Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 ROBERT A. KIERLIN Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 STEPHEN M. SLAGGIE Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 MICHAEL M. GOSTOMSKI Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 HUGH L. MILLER Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 WILLARD D. OBERTON Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 MICHAEL J. DOLAN Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 REYNE K. WISECUP Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 MICHAEL J.ANCIUS Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 SCOTT A. SATTERLEE Management Y For For FASTENAL COMPANY FAST 311900104 20-Apr-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR THE 2010 FISCAL YEAR. Management Y For For EQT CORPORATION EQT 26884L109 21-Apr-2010 VICKY A. BAILEY Management Y For For EQT CORPORATION EQT 26884L109 21-Apr-2010 MURRY S. GERBER Management Y For For EQT CORPORATION EQT 26884L109 21-Apr-2010 GEORGE L. MILES, JR. Management Y For For EQT CORPORATION EQT 26884L109 21-Apr-2010 JAMES W. WHALEN Management Y For For EQT CORPORATION EQT 26884L109 21-Apr-2010 RATIFY APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS Management Y For For EQT CORPORATION EQT 26884L109 21-Apr-2010 SHAREHOLDER PROPOSAL REGARDING A MAJORITY VOTE STANDARD IN DIRECTOR ELECTIONS Shareholder Y Against For EQT CORPORATION EQT 26884L109 21-Apr-2010 SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORT/CLIMATE CHANGE DISCLOSURE Shareholder Y Against For C. R. BARD, INC. BCR 067383109 21-Apr-2010 THEODORE E. MARTIN Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 ANTHONY WELTERS Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TONY L. WHITE Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 DAVID M. BARRETT, M.D. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 JOHN C. KELLY Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TO APPROVE THE 2, INC., AS AMENDED AND RESTATED. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. Management Y For For C. R. BARD, INC. BCR 067383109 21-Apr-2010 TO CONSIDER A SHAREHOLDER PROPOSAL RELATING TO SUSTAINABILITY REPORTING ON ENVIRONMENTAL, SOCIAL AND GOVERNANCE (ESG) PRACTICES. Shareholder Y Against For FLIR SYSTEMS, INC. FLIR 302445101 23-Apr-2010 JOHN D. CARTER Management Y For For FLIR SYSTEMS, INC. FLIR 302445101 23-Apr-2010 MICHAEL T. SMITH Management Y For For FLIR SYSTEMS, INC. FLIR 302445101 23-Apr-2010 JOHN W. WOOD, JR. Management Y For For FLIR SYSTEMS, INC. FLIR 302445101 23-Apr-2010 TO RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF THE COMPANY'S BOARD OF DIRECTORS OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 ELECTION OF DIRECTOR: EDWARD P. BOYKIN Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 ELECTION OF DIRECTOR: CARY T. FU Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 ELECTION OF DIRECTOR: VICTOR L. LUND Management Y For For TERADATA CORPORATION TDC 88076W103 27-Apr-2010 APPROVAL OF THE RATIFICATION OF THE APPOINTMENT OF INDEPENDENT AUDITORS FOR 2010 Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 J. HYATT BROWN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 SAMUEL P. BELL, III Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 HUGH M. BROWN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 J. POWELL BROWN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 BRADLEY CURREY, JR. Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 THEODORE J. HOEPNER Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 TONI JENNINGS Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 WENDELL S. REILLY Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 JOHN R. RIEDMAN Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 CHILTON D. VARNER Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 TO APPROVE THE 2 Management Y For For BROWN & BROWN, INC. BRO 115236101 28-Apr-2010 TO RATIFY THE APPOINTMENT OF DELIOTTE & TOUCHE, LLP AS BROWN & BROWN, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 ROBERT WAUGH MURDOCH Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 PETER JAMES BLAKE Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 ERIC PATEL Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 BEVERLEY ANNE BRISCOE Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 EDWARD B. PITONIAK Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 CHRISTOPHER ZIMMERMAN Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 JAMES MICHAEL MICALI Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 APPOINTMENT OF KPMG LLP AS AUDITORS OF THE COMPANY FOR THE ENSUING YEAR AND AUTHORIZING THE DIRECTORS TO FIX THEIR REMUNERATION. Management Y For For RITCHIE BROS. AUCTIONEERS INCORPORATED RBA 767744105 29-Apr-2010 APPROVAL OF THE RECONFIRMATION OF THE SHAREHOLDER RIGHTS PLAN IN ACCORDANCE WITH THE SHAREHOLDER RIGHTS PLAN AGREEMENT DATED AS OF FEBRUARY 27, 2007 BETWEEN THE COMPANY AND COMPUTERSHARE INVESTOR SERVICES INC., THE FULL TEXT OF WHICH RESOLUTION IS SET OUT IN SCHEDULE "A" TO THE INFORMATION CIRCULAR OF THE COMPANY DATED MARCH 2, 2010 Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: JOHN F. COZZI Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: KEVIN M. MODANY Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 ELECTION OF DIRECTOR: LLOYD G. WATERHOUSE Management Y For For ITT EDUCATIONAL SERVICES, INC. ESI 45068B109 04-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS ITT/ESI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 W. BRUCE JOHNSON Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 WILLIAM C. KUNKLER, III Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 EDWARD S. LAMPERT Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 STEVEN T. MNUCHIN Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 ANN N. REESE Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 EMILY SCOTT Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 THOMAS J. TISCH Management Y For For SEARS HOLDINGS CORPORATION SHLD 812350106 04-May-2010 RATIFY THE APPOINTMENT BY THE AUDIT COMMITTEE OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Y For For IDEXX LABORATORIES, INC. IDXX 45168D104 05-May-2010 JONATHAN W. AYERS Management Y For For IDEXX LABORATORIES, INC. IDXX 45168D104 05-May-2010 ROBERT J. MURRAY Management Y For For IDEXX LABORATORIES, INC. IDXX 45168D104 05-May-2010 JOSEPH V. VUMBACCO Management Y For For IDEXX LABORATORIES, INC. IDXX 45168D104 05-May-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR (PROPOSAL TWO) Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: MARK A. EMMERT Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: R. JORDAN GATES Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: DAN P. KOURKOUMELIS Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: MICHAEL J. MALONE Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: JOHN W. MEISENBACH Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: PETER J. ROSE Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: JAMES L.K. WANG Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 ELECTION OF DIRECTOR: ROBERT R. WRIGHT Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 APPROVE AND RATIFY ADOPTION OF THE 2 Management Y For For EXPEDITORS INT'L OF WASHINGTON, INC. EXPD 302130109 05-May-2010 RATIFY THE APPOINTMENT OF KPMG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010 Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. BRAGIN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J. BUNCE, JR. Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 S. CARNEY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. BEVERIDGE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 D.R. BRAND Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 K. CHRISTENSEN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 G.B. COLLIS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. COONEY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 S. FOGARTY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 E. FULLERTON-ROME Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 R.H. FUNNEKOTTER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. GRANDISSON Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. GREENE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J.C. HELE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 D. HIPKIN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. HUTCHINGS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 C. IORDANOU Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 W. KAMPHUIJS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. KIER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. LYONS Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 A. MATTESON Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. MURPHY Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. NILSEN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 N. PAPADOPOULO Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. QUINN Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 M. RAJEH Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 P. ROBOTHAM Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 S. SCHEUER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 B. SINGH Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 H. SOHLER Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J. STROUD Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 A. WATSON Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 J. WEATHERSTONE Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 TO ADOPT THE AMENDMENTS TO THE BYE-LAWS SET FORTH IN APPENDIX A OF, AND AS DESCRIBED IN, THE PROXY STATEMENT. Management Y For For ARCH CAPITAL GROUP LTD. ACGL G0450A105 05-May-2010 TO APPOINT PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 MARCEL R. COUTU Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 MAUREEN KEMPSTON DARKES Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 LANCE LIEBMAN Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 G. WALLACE F. MCCAIN Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 FRANK J. MCKENNA Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 JACK M. MINTZ Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 PATRICIA M. NEWSON Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 JAMES A. PATTISON Management Y For For BROOKFIELD ASSET MANAGEMENT INC. BAM 112585104 05-May-2010 THE APPOINTMENT OF THE EXTERNAL AUDITOR AND AUTHORIZING THE DIRECTORS TO SET ITS REMUNERATION. Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 THE SPECIAL RESOLUTION TO DECREASE THE NUMBER OF DIRECTORS FROM 12 TO 10, AS MORE PARTICULARLY DESCRIBED IN THE CORPORATION'S MANAGEMENT PROXY CIRCULAR DATED MARCH 8, 2010; Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. GORDON E. ARNELL Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. WILLIAM T. CAHILL Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. RICHARD B. CLARK Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. JACK L. COCKWELL Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. RODERICK D. FRASER Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. PAUL D. MCFARLANE Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. ALLAN S. OLSON Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. ROBERT L. STELZL Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MS. DIANA L. TAYLOR Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 MR. JOHN E. ZUCCOTTI Management Y For For BROOKFIELD PROPERTIES CORPORATION BPO 112900105 05-May-2010 THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS AUDITORS AND AUTHORIZING THE DIRECTORS TO FIX THE AUDITORS' REMUNERATION. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: JOHN P. DAANE Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: KEVIN MCGARITY Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: KRISH A. PRABHU Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: JOHN SHOEMAKER Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: SUSAN WANG Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO REAPPROVE THE INTERNAL REVENUE CODE SECTION 162(M) PROVISIONS OF THE 2005 EQUITY INCENTIVE PLAN. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO APPROVE AN AMENDMENT TO THE 2 5,000, Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO APPROVE AN AMENDMENT TO THE 1 BY 1,000, Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 A STOCKHOLDER PROPOSAL REQUESTING A CHANGE TO ALTERA'S VOTING REQUIREMENTS, SEE PROXY STATEMENT FOR FURTHER DETAILS Shareholder Y Against For RLI CORP. RLI 749607107 06-May-2010 KAJ AHLMANN Management Y For For RLI CORP. RLI 749607107 06-May-2010 BARBARA R. ALLEN Management Y For For RLI CORP. RLI 749607107 06-May-2010 CHARLES M. LINKE Management Y For For RLI CORP. RLI 749607107 06-May-2010 F. LYNN MCPHEETERS Management Y For For RLI CORP. RLI 749607107 06-May-2010 JONATHAN E. MICHAEL Management Y For For RLI CORP. RLI 749607107 06-May-2010 ROBERT O. VIETS Management Y For For RLI CORP. RLI 749607107 06-May-2010 APPROVE THE COMPANY'S LONG-TERM INCENTIVE PLAN. Management Y For For RLI CORP. RLI 749607107 06-May-2010 APPROVE THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: ARTHUR J. HIGGINS Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: JOEL W. JOHNSON Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ELECTION OF DIRECTOR: C. SCOTT O'HARA Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 APPROVAL OF THE ECOLAB INC. 2 Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 AMENDMENT OF THE RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS AS OF THE 2013 ANNUAL MEETING. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION OF THE EXECUTIVES DISCLOSED IN THIS PROXY STATEMENT. Management Y For For ECOLAB INC. ECL 278865100 06-May-2010 STOCKHOLDER PROPOSAL TO ADOPT A POLICY ON THE HUMAN RIGHT TO WATER. Shareholder Y Against For ECOLAB INC. ECL 278865100 06-May-2010 STOCKHOLDER PROPOSAL REQUESTING THE BOARD TO AMEND THE BY-LAWS TO PROVIDE HOLDERS OF 10% OF OUTSTANDING SHARES THE POWER TO CALL A SPECIAL MEETING. Shareholder Y Against For COVANCE INC. CVD 222816100 06-May-2010 JOSEPH L. HERRING Management Y For For COVANCE INC. CVD 222816100 06-May-2010 JOHN MCCARTNEY Management Y For For COVANCE INC. CVD 222816100 06-May-2010 BRADLEY T. SHEARES Management Y For For COVANCE INC. CVD 222816100 06-May-2010 APPROVAL OF 2 Management Y For For COVANCE INC. CVD 222816100 06-May-2010 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG LLC FOR THE FISCAL YEAR 2010. Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 DAVID M. BARSE Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 RONALD J. BROGLIO Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 PETER C.B. BYNOE Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 LINDA J. FISHER Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 JOSEPH M. HOLSTEN Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 ANTHONY J. ORLANDO Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 WILLIAM C. PATE Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 ROBERT S. SILBERMAN Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 JEAN SMITH Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 SAMUEL ZELL Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS COVANTA HOLDING CORPORATION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE 2010 FISCAL YEAR.THE BOARD OF DIRECTORS RECOMMENDED A VOTE"AGAINST" PROPOSAL 3. Management Y For For COVANTA HOLDING CORPORATION CVA 22282E102 06-May-2010 STOCKHOLDER PROPOSAL TO AMEND THE EQUITY AWARD PLAN FOR EMPLOYEES AND OFFICERS. Shareholder Y Against For MARKEL CORPORATION MKL 570535104 10-May-2010 J. ALFRED BROADDUS, JR. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DOUGLAS C. EBY Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEWART M. KASEN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ALAN I. KIRSHNER Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 LEMUEL E. LEWIS Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DARRELL D. MARTIN Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 ANTHONY F. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 STEVEN A. MARKEL Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 JAY M. WEINBERG Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 DEBORA J. WILSON Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO RATIFY THE SELECTION OF KPMG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For MARKEL CORPORATION MKL 570535104 10-May-2010 TO APPROVE PERFORMANCE CRITERIA UNDER THE MARKEL CORPORATION EXECUTIVE BONUS PLAN. Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 IAN M. CUMMING Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 PAUL M. DOUGAN Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 ALAN J. HIRSCHFIELD Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 JAMES E. JORDAN Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 JEFFREY C. KEIL Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 J. CLYDE NICHOLS III Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 MICHAEL SORKIN Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 JOSEPH S. STEINBERG Management Y For For LEUCADIA NATIONAL CORPORATION LUK 527288104 10-May-2010 RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT ACCOUNTANTS OF THE COMPANY FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PASTORA SAN JUAN CAFFERTY Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: FRANK M. CLARK, JR. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: PATRICK W. GROSS Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: JOHN C. POPE Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: W. ROBERT REUM Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: STEVEN G. ROTHMEIER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: DAVID P. STEINER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 ELECTION OF DIRECTOR: THOMAS H. WEIDEMEYER Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL TO AMEND THE COMPANY'S SECOND RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE THE SUPERMAJORITY STOCKHOLDER VOTING PROVISIONS. Management Y For For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO DISCLOSURE OF POLITICAL CONTRIBUTIONS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For WASTE MANAGEMENT, INC. WM 94106L109 11-May-2010 PROPOSAL RELATING TO THE RIGHT OF STOCKHOLDERS TO CALL SPECIAL STOCKHOLDER MEETINGS, IF PROPERLY PRESENTED AT THE MEETING. Shareholder Y Against For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: PAULA H. CHOLMONDELEY Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: MICHAEL J. COLEMAN Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN C. MILES II Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 ELECTION OF DIRECTOR: JOHN L. MICLOT Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, INDEPENDENT ACCOUNTANTS, TO AUDIT THE BOOKS AND ACCOUNTS OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For DENTSPLY INTERNATIONAL INC. XRAY 249030107 11-May-2010 PROPOSAL TO APPROVE THE DENTSPLY INTERNATIONAL INC. 2 PLAN. Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 ROBERT J. BROOKS Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 WILLIAM E. KASSLING Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 ALBERT J. NEUPAVER Management Y For For WABTEC CORPORATION WAB 929740108 12-May-2010 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE 2 Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: DAVID P. KING Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:KERRII B. ANDERSON Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: JEAN-LUC BELINGARD Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:WENDY E. LANE Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:ROBERT E. MITTELSTAEDT, JR. Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR: ARTHUR H. RUBENSTEIN, MBBCH Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:M. KEITH WEIKEL, PH.D. Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 ELECTION OF DIRECTOR:R. SANDERS WILLIAMS, M.D. Management Y For For LABORATORY CORP. OF AMERICA HOLDINGS LH 50540R409 12-May-2010 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS LABORATORY CORPORATION OF AMERICA HOLDINGS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: JOE MANSUETO Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: DON PHILLIPS Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: CHERYL FRANCIS Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: STEVE KAPLAN Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: BILL LYONS Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: JACK NOONAN Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: PAUL STURM Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 ELECTION OF DIRECTOR: HUGH ZENTMYER Management Y For For MORNINGSTAR, INC. MORN 617700109 18-May-2010 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS MORNINGSTAR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For CROWN CASTLE INTERNATIONAL CORP CCI 228227104 18-May-2010 EDWARD C. HUTCHESON, JR Management Y For For CROWN CASTLE INTERNATIONAL CORP CCI 228227104 18-May-2010 J. LANDIS MARTIN Management Y For For CROWN CASTLE INTERNATIONAL CORP CCI 228227104 18-May-2010 W. BENJAMIN MORELAND Management Y For For CROWN CASTLE INTERNATIONAL CORP CCI 228227104 18-May-2010 TO APPROVE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 LEWIS E. EPLEY, JR. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 ROBERT L. HOWARD Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 HAROLD M. KORELL Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 VELLO A. KUUSKRAA Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 KENNETH R. MOURTON Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 STEVEN L. MUELLER Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 CHARLES E. SCHARLAU Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP TO SERVE AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2010. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 THE AMENDMENT AND RESTATEMENT OF THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK TO 1,250,000,000 SHARES. Management Y For For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A DIRECTOR ELECTION MAJORITY VOTE STANDARD, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For SOUTHWESTERN ENERGY COMPANY SWN 845467109 18-May-2010 A STOCKHOLDER PROPOSAL FOR A POLITICAL CONTRIBUTIONS AND EXPENDITURES REPORT, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Y Against For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: CHARLES L. BLACKBURN Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: ANTHONY V. DUB Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: V. RICHARD EALES Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: ALLEN FINKELSON Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: JAMES M. FUNK Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: JONATHAN S. LINKER Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: KEVIN S. MCCARTHY Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: JOHN H. PINKERTON Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 ELECTION OF DIRECTOR: JEFFREY L. VENTURA Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 TO CONSIDER AND VOTE ON A PROPOSAL TO AMEND OUR AMENDED AND RESTATED 2005 EQUITY-BASED COMPENSATION PLAN TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK AUTHORIZED TO BE ISSUED UNDER THAT PLAN BY 850,000 SHARES. Management Y For For RANGE RESOURCES CORPORATION RRC 75281A109 19-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM AS OF AND FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID W. DORMAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: MASSIMO FERRAGAMO Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: J. DAVID GRISSOM Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: BONNIE G. HILL Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT HOLLAND, JR. Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: KENNETH G. LANGONE Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JONATHAN S. LINEN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS C. NELSON Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: DAVID C. NOVAK Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: THOMAS M. RYAN Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: JING-SHYH S. SU Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 ELECTION OF DIRECTOR: ROBERT D. WALTER Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 RATIFICATION OF INDEPENDENT AUDITORS ( OF PROXY) Management Y For For YUM! BRANDS, INC. YUM 988498101 20-May-2010 SHAREHOLDER PROPOSAL RELATING TO RIGHT TO CALL SPECIAL SHAREOWNER MEETINGS ( OF PROXY) Shareholder Y Against For KNIGHT TRANSPORTATION, INC. KNX 499064103 20-May-2010 KEVIN P. KNIGHT Management Y For For KNIGHT TRANSPORTATION, INC. KNX 499064103 20-May-2010 RANDY KNIGHT Management Y For For KNIGHT TRANSPORTATION, INC. KNX 499064103 20-May-2010 MICHAEL GARNREITER Management Y For For KNIGHT TRANSPORTATION, INC. KNX 499064103 20-May-2010 PROPOSAL TO RE-APPROVE THE KNIGHT TRANSPORTATION, INC. 2 PLAN, TO COMPLY WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Management Y For For KNIGHT TRANSPORTATION, INC. KNX 499064103 20-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 CHARLES R. CRISP Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 JEAN-MARC FORNERI Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 FRED W. HATFIELD Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 TERRENCE F. MARTELL Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 SIR CALLUM MCCARTHY Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 SIR ROBERT REID Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 FREDERIC V. SALERNO Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 JEFFREY C. SPRECHER Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 JUDITH A. SPRIESER Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 VINCENT TESE Management Y For For INTERCONTINENTALEXCHANGE, INC. ICE 45865V100 21-May-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For ENSCO PLC ESV 29358Q109 25-May-2010 TO ELECT THOMAS L. KELLY II AS A CLASS II DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2013. Management Y For For ENSCO PLC ESV 29358Q109 25-May-2010 TO ELECT RITA M. RODRIGUEZ AS A CLASS II DIRECTOR OF ENSCO PLC FOR A TERM TO EXPIRE AT THE ANNUAL GENERAL MEETING OF SHAREHOLDERS TO BE HELD IN 2013. Management Y For For ENSCO PLC ESV 29358Q109 25-May-2010 TO RATIFY THE AUDIT COMMITTEE'S APPOINTMENT OF KPMG LLP AS OUR U.S. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ENSCO PLC ESV 29358Q109 25-May-2010 TO RATIFY THE APPOINTMENT OF KPMG AUDIT PLC AS OUR STATUTORY AUDITORS UNDER COMPANIES ACT 2006 (TO HOLD OFFICE UNTIL THE CONCLUSION OF NEXT ANNUAL GENERAL MEETING AT WHICH ACCOUNTS ARE LAID BEFORE THE COMPANY) AND TO RATIFY THAT THE AUDIT COMMITTEE IS AUTHORIZED TO DETERMINE OUR STATUTORY AUDITORS' REMUNERATION. Management Y For For ENSCO PLC ESV 29358Q109 25-May-2010 TO RE-APPROVE THE ENSCO 2, INCLUDING THE MATERIAL TERMS OF THE PERFORMANCE GOALS THEREIN FOR PURPOSES OF SECTION 162(M) OF THE INTERNAL REVENUE CODE. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 JOHN D. WREN Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 BRUCE CRAWFORD Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 ALAN R. BATKIN Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 ROBERT CHARLES CLARK Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 LEONARD S. COLEMAN, JR. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 ERROL M. COOK Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SUSAN S. DENISON Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 MICHAEL A. HENNING Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 JOHN R. MURPHY Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 JOHN R. PURCELL Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 LINDA JOHNSON RICE Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 GARY L. ROUBOS Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT AUDITORS FOR THE 2010 FISCAL YEAR. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO THE OMNICOM GROUP INC. 2007 INCENTIVE AWARD PLAN TO AUTHORIZE ADDITIONAL SHARES FOR ISSUANCE. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO OUR BY-LAWS TO CHANGE THE VOTING STANDARD FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS FROM A PLURALITY STANDARD TO A MAJORITY STANDARD.THE BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS A VOTE"AGAINST" THE PROPOSALS 5, 6 AND 7. Management Y For For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SHAREHOLDER PROPOSAL REGARDING REIMBURSEMENT OF EXPENSES INCURRED BY A SHAREHOLDER IN A CONTESTED ELECTION OF DIRECTORS. Shareholder Y Against For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SHAREHOLDER PROPOSAL REGARDING DEATH BENEFIT PAYMENTS. Shareholder Y Against For OMNICOM GROUP INC. OMC 681919106 25-May-2010 SHAREHOLDER PROPOSAL REGARDING SUPERMAJORITY VOTE PROVISIONS. Shareholder Y Against For SEI INVESTMENTS COMPANY SEIC 784117103 25-May-2010 ALFRED P. WEST Management Y For For SEI INVESTMENTS COMPANY SEIC 784117103 25-May-2010 WILLIAM M. DORAN Management Y For For SEI INVESTMENTS COMPANY SEIC 784117103 25-May-2010 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS SEI INVESTMENTS COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2010. Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 STANLEY L. CLARK Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 ANDREW E. LIETZ Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 MARTIN H. LOEFFLER Management Y For For AMPHENOL CORPORATION APH 032095101 26-May-2010 RATIFICATION OF DELOITTE & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY. Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 C. HOWARD NYE Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 LAREE E. PEREZ Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 DENNIS L. REDIKER Management Y For For MARTIN MARIETTA MATERIALS, INC. MLM 573284106 27-May-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 RONALD E. BLAYLOCK Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 KEITH D. BROWNING Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 THOMAS G. STEMBERG Management Y For For CARMAX, INC. KMX 143130102 28-Jun-2010 RATIFICATION OF THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: WARREN EISENBERG Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: LEONARD FEINSTEIN Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: STEVEN H. TEMARES Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: DEAN S. ADLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: STANLEY F. BARSHAY Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: KLAUS EPPLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: PATRICK R. GASTON Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: JORDAN HELLER Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 ELECTION OF DIRECTOR: VICTORIA A. MORRISON Management Y For For BED BATH & BEYOND INC. BBBY 075896100 29-Jun-2010 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Management Y For For Madison Institutional Equity Option Fund Name of Issuer Ticker Symbol Cusip Meeting Date Proposal Proposed by issuer? (Management Yes, Shareholder No) Regis-trant Vote Cast (Y Yes or N No) How Voted (For, Against, Abstain/ No Action) For/ Against Manage-ment FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 13-Jul-2009 TO AMEND CERTAIN OF THE COMPANY'S EXISTING EQUITY INCENTIVE PLANS TO ALLOW FOR A ONE-TIME STOCK OPTION EXCHANGE PROGRAM FOR EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES, OTHER THAN THE MEMBERS OF THE COMPANY'S BOARD OF DIRECTORS, ITS EXECUTIVE OFFICERS, AND CERTAIN OTHER DESIGNATED EMPLOYEES OF THE COMPANY AND ITS SUBSIDIARIES. Management Y Against Against CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE DIVIDEND BLOCKER AMENDMENT SET FORTH IN ANNEX A TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE DIRECTOR AMENDMENT SET FORTH IN ANNEX B TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE RETIREMENT AMENDMENT SET FORTH IN ANNEX C TO THE PROXY STATEMENT. Management Y Against Against CITIGROUP INC. C 172967101 24-Jul-2009 APPROVE THE AUTHORIZED PREFERRED STOCK INCREASE SET FORTH IN ANNEX D TO THE PROXY STATEMENT. Management Y Against Against XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: PHILIP T. GIANOS Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: MOSHE N. GAVRIELOV Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: JOHN L. DOYLE Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: JERALD G. FISHMAN Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: WILLIAM G. HOWARD, JR. Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: J. MICHAEL PATTERSON Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: MARSHALL C. TURNER Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 ELECTION OF DIRECTOR: ELIZABETH W. VANDERSLICE Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 TO APPROVE AN AMENDMENT TO 1 INCREASE THE NUMBER OF SHARES BY 2,000,000. Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE THEREUNDER BY 5,000,000 SHARES. Management Y For For XILINX, INC. XLNX 983919101 12-Aug-2009 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S EXTERNAL AUDITORS FOR FISCAL YEAR 2010. Management Y For For CITIGROUP INC. C 172967101 02-Sep-2009 PROPOSAL TO APPROVE THE AUTHORIZED SHARE INCREASE AMENDMENT SET FORTH IN ANNEX A TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 02-Sep-2009 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT AMENDMENT SET FORTH IN ANNEX B TO THE PROXY STATEMENT. Management Y For For CITIGROUP INC. C 172967101 02-Sep-2009 PROPOSAL TO APPROVE THE PREFERRED STOCK CHANGE AMENDMENT SET FORTH IN ANNEX C TO THE PROXY STATEMENT. Management Y Against Against FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: JAMES A. DAVIDSON Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: LIP BU TAN Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: ROBERT L. EDWARDS Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: DANIEL H. SCHULMAN Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 RE-ELECTION OF DIRECTOR: WILLIAM D. WATKINS Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE THE REAPPOINTMENT OF DELOITTE & TOUCHE LLP AS FLEXTRONICS'S INDEPENDENT AUDITORS FOR THE 2 OF DIRECTORS TO FIX ITS REMUNERATION. Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE THE GENERAL AUTHORIZATION FOR THE DIRECTORS OF FLEXTRONICS TO ALLOT AND ISSUE ORDINARY SHARES. Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE THE RENEWAL OF THE SHARE PURCHASE MANDATE RELATING TO ACQUISITIONS BY FLEXTRONICS OF ITS OWN ISSUED ORDINARY SHARES. Management Y For For FLEXTRONICS INTERNATIONAL LTD. FLEX Y2573F102 22-Sep-2009 TO APPROVE CHANGES IN THE CASH COMPENSATION PAYABLE TO FLEXTRONICS'S NON-EMPLOYEE DIRECTORS AND ADDITIONAL CASH COMPENSATION FOR THE CHAIRMAN OF THE BOARD OF DIRECTORS. Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 ROBERT H. SWANSON, JR. Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 DAVID S. LEE Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 LOTHAR MAIER Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 RICHARD M. MOLEY Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 THOMAS S. VOLPE Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 TO APPROVE AN AMENDMENT TO THE COMPANY'S 2 INCREASE THE SHARES RESERVED FOR ISSUANCE THEREUNDER BY 2,000,000. Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 TO APPROVE THE COMPANY'S 2 Management Y For For LINEAR TECHNOLOGY CORPORATION LLTC 535678106 04-Nov-2009 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 27, 2010. Management Y For For COACH, INC. COH 189754104 05-Nov-2009 LEW FRANKFORT Management Y For For COACH, INC. COH 189754104 05-Nov-2009 SUSAN KROPF Management Y For For COACH, INC. COH 189754104 05-Nov-2009 GARY LOVEMAN Management Y For For COACH, INC. COH 189754104 05-Nov-2009 IVAN MENEZES Management Y For For COACH, INC. COH 189754104 05-Nov-2009 IRENE MILLER Management Y For For COACH, INC. COH 189754104 05-Nov-2009 MICHAEL MURPHY Management Y For For COACH, INC. COH 189754104 05-Nov-2009 JIDE ZEITLIN Management Y For For COACH, INC. COH 189754104 05-Nov-2009 TO REAPPROVE THE PERFORMANCE CRITERIA UNDER THE COACH, INC. 2004 STOCK INCENTIVE PLAN. Management Y For For COACH, INC. COH 189754104 05-Nov-2009 TO VOTE ON A STOCKHOLDER PROPOSAL. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: CAROL A. BARTZ Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: M. MICHELE BURNS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL D. CAPELLAS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: LARRY R. CARTER Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JOHN T. CHAMBERS Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: BRIAN L. HALLA Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: DR. JOHN L. HENNESSY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RICHARD M. KOVACEVICH Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: RODERICK C. MCGEARY Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: MICHAEL K. POWELL Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: ARUN SARIN Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: STEVEN M. WEST Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 ELECTION OF DIRECTOR: JERRY YANG Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE 2, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO APPROVE THE AMENDMENT AND RESTATEMENT OF THE EMPLOYEE STOCK PURCHASE PLAN, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS CISCO'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Y For For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY A SHAREHOLDER TO AMEND CISCO'S BYLAWS TO ESTABLISH A BOARD COMMITTEE ON HUMAN RIGHTS. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO ADOPT A POLICY THAT SHAREHOLDERS BE PROVIDED THE OPPORTUNITY, AT EACH ANNUAL MEETING OF SHAREHOLDERS, TO VOTE ON AN ADVISORY RESOLUTION TO RATIFY THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS DESCRIBED IN THE PROXY STATEMENT FOR THE ANNUAL MEETING. Shareholder Y Against For CISCO SYSTEMS, INC. CSCO 17275R102 12-Nov-2009 PROPOSAL SUBMITTED BY SHAREHOLDERS REQUESTING THE BOARD TO PUBLISH A REPORT TO SHAREHOLDERS, WITHIN SIX MONTHS, PROVIDING A SUMMARIZED LISTING AND ASSESSMENT OF CONCRETE STEPS CISCO COULD REASONABLY TAKE TO REDUCE THE LIKELIHOOD THAT ITS BUSINESS PRACTICES MIGHT ENABLE OR ENCOURAGE THE VIOLATION OF HUMAN RIGHTS, AS SET FORTH IN THE ACCOMPANYING PROXY STATEMENT. Shareholder Y Against For INTUIT INC. INTU 461202103 15-Dec-2009 DAVID H. BATCHELDER Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 CHRISTOPHER W. BRODY Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 WILLIAM V. CAMPBELL Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 SCOTT D. COOK Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 DIANE B. GREENE Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 MICHAEL R. HALLMAN Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 EDWARD A. KANGAS Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 SUZANNE NORA JOHNSON Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 DENNIS D. POWELL Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 STRATTON D. SCLAVOS Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 BRAD D. SMITH Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 APPROVE THE AMENDMENT TO OUR 2 Management Y For For INTUIT INC. INTU 461202103 15-Dec-2009 APPROVE THE AMENDMENT TO OUR EMPLOYEE STOCK PURCHASE PLAN. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 23-Feb-2010 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA CORPORATION AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 10 BILLION TO 11.3 BILLION. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 23-Feb-2010 A PROPOSAL TO APPROVE THE ADJOURNMENT OF THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO SOLICIT ADDITIONAL PROXIES, IN THE EVENT THAT THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE SPECIAL MEETING TO APPROVE THE PROPOSAL SET FORTH IN ITEM 1. Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: HOWARD SCHULTZ Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: BARBARA BASS Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: WILLIAM W. BRADLEY Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: MELLODY HOBSON Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: KEVIN R. JOHNSON Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: OLDEN LEE Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: SHERYL SANDBERG Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: JAMES G. SHENNAN, JR. Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: JAVIER G. TERUEL Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: MYRON E. ULLMAN, III Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 ELECTION OF DIRECTOR: CRAIG E. WEATHERUP Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 RATIFICATION OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Y For For STARBUCKS CORPORATION SBUX 855244109 24-Mar-2010 SHAREHOLDER PROPOSAL REGARDING RECYCLING STRATEGY FOR BEVERAGE CONTAINERS Shareholder Y Against For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 ELECTION OF DIRECTOR: RENATO DIPENTIMA Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 ELECTION OF DIRECTOR: ALAN EARHART Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 ELECTION OF DIRECTOR: SANJAY VASWANI Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF BROCADE COMMUNICATIONS SYSTEMS, INC. FOR THE FISCAL YEAR ENDING OCTOBER 30, 2010 Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS Management Y For For BROCADE COMMUNICATIONS SYSTEMS, INC. BRCD 111621306 12-Apr-2010 AMEND THE COMPANY'S CERTIFICATE OF INCORPORATION TO ELIMINATE SUPER-MAJORITY VOTING REQUIREMENTS Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RUTH E. BRUCH Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 NICHOLAS M. DONOFRIO Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 GERALD L. HASSELL Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 EDMUND F. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT P. KELLY Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RICHARD J. KOGAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MICHAEL J. KOWALSKI Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN A. LUKE, JR. Management Y Withheld Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 ROBERT MEHRABIAN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 MARK A. NORDENBERG Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 CATHERINE A. REIN Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WILLIAM C. RICHARDSON Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 SAMUEL C. SCOTT III Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 JOHN P. SURMA Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 WESLEY W. VON SCHACK Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 PROPOSAL TO APPROVE THE ADVISORY (NON-BINDING) RESOLUTION RELATING TO 2009 EXECUTIVE COMPENSATION. Management Y Against Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 RATIFICATION OF APPOINTMENT OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANT. Management Y For For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL WITH RESPECT TO CUMULATIVE VOTING. Shareholder Y For Against BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING ADOPTION OF POLICY REQUIRING FIVE-YEAR LOCK-UP PERIOD FOR SENIOR EXECUTIVES' EQUITY INCENTIVE AWARDS. Shareholder Y Against For BANK OF NEW YORK MELLON CORP. BK 064058100 13-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING STOCKHOLDER APPROVAL OF CERTAIN FUTURE SEVERANCE AGREEMENTS WITH SENIOR EXECUTIVES. Shareholder Y For Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ALAIN J.P. BELDA Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: TIMOTHY C. COLLINS Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: JERRY A. GRUNDHOFER Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ROBERT L. JOSS Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ANDREW N. LIVERIS Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: MICHAEL E. O'NEILL Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: VIKRAM S. PANDIT Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. PARSONS Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: LAWRENCE R. RICCIARDI Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: JUDITH RODIN Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ROBERT L. RYAN Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ANTHONY M. SANTOMERO Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: DIANA L. TAYLOR Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: WILLIAM S. THOMPSON, JR. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 ELECTION OF DIRECTOR: ERNESTO ZEDILLO Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS CITI'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE AMENDMENTS TO THE CITIGROUP 2 PLAN. Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE THE TARP REPAYMENT SHARES. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE CITI'S 2 Management Y Against Against CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO RATIFY THE TAX BENEFITS PRESERVATION PLAN. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 PROPOSAL TO APPROVE THE REVERSE STOCK SPLIT EXTENSION. Management Y For For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REGARDING POLITICAL NON-PARTISANSHIP. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING A REPORT ON COLLATERAL FOR OVER-THE-COUNTER DERIVATIVES TRADES. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING THAT STOCKHOLDERS HOLDING 10% OR ABOVE HAVE THE RIGHT TO CALL SPECIAL STOCKHOLDER MEETINGS. Shareholder Y For Against CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING THAT EXECUTIVE OFFICERS RETAIN 75% OF THE SHARES ACQUIRED THROUGH COMPENSATION PLANS FOR TWO YEARS FOLLOWING TERMINATION OF EMPLOYMENT. Shareholder Y Against For CITIGROUP INC. C 172967101 20-Apr-2010 STOCKHOLDER PROPOSAL REQUESTING REIMBURSEMENT OF EXPENSES INCURRED BY A STOCKHOLDER IN A CONTESTED ELECTION OF DIRECTORS. Shareholder Y For Against PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: DENNIS A. AUSIELLO Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: MICHAEL S. BROWN Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: M. ANTHONY BURNS Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: ROBERT N. BURT Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: W. DON CORNWELL Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: FRANCES D. FERGUSSON Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM H. GRAY III Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: CONSTANCE J. HORNER Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: JAMES M. KILTS Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: JEFFREY B. KINDLER Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: GEORGE A. LORCH Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: JOHN P. MASCOTTE Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: SUZANNE NORA JOHNSON Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ELECTION OF DIRECTOR: WILLIAM C. STEERE, JR. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 PROPOSAL TO RATIFY THE SELECTION OF KPMG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 APPROVAL OF BY-LAW AMENDMENT TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL SPECIAL MEETINGS. Management Y For For PFIZER INC. PFE 717081103 22-Apr-2010 SHAREHOLDER PROPOSAL REGARDING STOCK OPTIONS. Shareholder Y Against For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JON F. CHAIT Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JOHN W. DANIELS, JR. Management Y Withheld Against MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 MARK F. FURLONG Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TED D. KELLNER Management Y Withheld Against MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 DENNIS J. KUESTER Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 DAVID J. LUBAR Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 KATHARINE C. LYALL Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JOHN A. MELLOWES Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 SAN W. ORR, JR. Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 ROBERT J. O'TOOLE Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 PETER M. PLATTEN, III Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JOHN S. SHIELY Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 GEORGE E. WARDEBERG Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 JAMES B. WIGDALE Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TO APPROVE THE MARSHALL & ILSLEY CORPORATION 2 PLAN; Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO AUDIT THE FINANCIAL STATEMENTS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010; Management Y For For MARSHALL & ILSLEY CORPORATION MI 571837103 27-Apr-2010 TO APPROVE A NON-BINDING, ADVISORY PROPOSAL ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS; Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN D. BAKER II Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN S. CHEN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: LLOYD H. DEAN Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN E. ENGEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ENRIQUE HERNANDEZ, JR. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: DONALD M. JAMES Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: RICHARD D. MCCORMICK Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: MACKEY J. MCDONALD Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: CYNTHIA H. MILLIGAN Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: NICHOLAS G. MOORE Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: PHILIP J. QUIGLEY Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JUDITH M. RUNSTAD Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: STEPHEN W. SANGER Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: ROBERT K. STEEL Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: JOHN G. STUMPF Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 ELECTION OF DIRECTOR: SUSAN G. SWENSON Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE A NON-BINDING ADVISORY RESOLUTION REGARDING THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVES. Management Y Against Against WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S CERTIFICATE OF INCORPORATION TO INCREASE THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 6 BILLION TO 9 BILLION. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS INDEPENDENT AUDITORS FOR 2010. Management Y For For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING AN ADVISORY VOTE ON EXECUTIVE AND DIRECTOR COMPENSATION. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A POLICY TO REQUIRE AN INDEPENDENT CHAIRMAN. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON CHARITABLE CONTRIBUTIONS. Shareholder Y Against For WELLS FARGO & COMPANY WFC 949746101 27-Apr-2010 STOCKHOLDER PROPOSAL REGARDING A REPORT ON POLITICAL CONTRIBUTIONS. Shareholder Y For Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: SUSAN S. BIES Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: WILLIAM P. BOARDMAN Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: FRANK P. BRAMBLE, SR. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: VIRGIS W. COLBERT Management Y Against Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES K. GIFFORD Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES O. HOLLIDAY, JR. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: D. PAUL JONES, JR. Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: MONICA C. LOZANO Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: THOMAS J. MAY Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: BRIAN T. MOYNIHAN Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: DONALD E. POWELL Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: CHARLES O. ROSSOTTI Management Y Against Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 ELECTION OF DIRECTOR: ROBERT W. SCULLY Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 A PROPOSAL TO RATIFY THE REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM FOR 2010 Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 A PROPOSAL TO ADOPT AN AMENDMENT TO THE BANK OF AMERICA AMENDED AND RESTATED CERTIFICATE OF INCORPORATION TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 11.3 BILLION TO 12.8 BILLION Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 AN ADVISORY (NON-BINDING) VOTE APPROVING EXECUTIVE COMPENSATION Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 A PROPOSAL TO APPROVE AN AMENDMENT TO THE 2 PLAN Management Y For For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - DISCLOSURE OF GOVERNMENT EMPLOYMENT Shareholder Y Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - NON-DEDUCTIBLE PAY Shareholder Y Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - SPECIAL STOCKHOLDER MEETINGS Shareholder Y For Against BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - ADVISORY VOTE ON EXECUTIVE COMPENSATION Shareholder Y Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - SUCCESSION PLANNING Shareholder Y Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - DERIVATIVES TRADING Shareholder Y Against For BANK OF AMERICA CORPORATION BAC 060505104 28-Apr-2010 STOCKHOLDER PROPOSAL - RECOUP INCENTIVE COMPENSATION Shareholder Y Against For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ELECTION OF DIRECTOR: W. RONALD DIETZ Management Y For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ELECTION OF DIRECTOR: LEWIS HAY, III Management Y For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ELECTION OF DIRECTOR: MAYO A. SHATTUCK III Management Y For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS OF THE CORPORATION FOR 2010. Management Y For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 ADVISORY APPROVAL OF CAPITAL ONE'S 2 COMPENSATION. Management Y For For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 STOCKHOLDER PROPOSAL REGARDING SENIOR EXECUTIVE STOCK RETENTION REQUIREMENTS. Shareholder Y Against For CAPITAL ONE FINANCIAL CORPORATION COF 14040H105 29-Apr-2010 STOCKHOLDER PROPOSAL REGARDING BOARD DECLASSIFICATION. Shareholder Y Against For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: MICHAEL W. BROWN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: RANDOLPH L. COWEN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: MICHAEL J. CRONIN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: GAIL DEEGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JAMES S. DISTASIO Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JOHN R. EGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: EDMUND F. KELLY Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: WINDLE B. PRIEM Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: PAUL SAGAN Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: DAVID N. STROHM Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 ELECTION OF DIRECTOR: JOSEPH M. TUCCI Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PRICEWATERHOUSECOOPERS LLP AS EMC'S INDEPENDENT AUDITORS. Management Y For For EMC CORPORATION EMC 268648102 29-Apr-2010 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO SPECIAL SHAREHOLDER MEETINGS. Shareholder Y Against For EMC CORPORATION EMC 268648102 29-Apr-2010 TO ACT UPON A SHAREHOLDER PROPOSAL RELATING TO AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2 PRICEWATERHOUSECOOPERS AG AS STATUTORY AUDITOR FOR A ONE-YEAR TERM. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 MICHAEL A. CAWLEY Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 GORDON T. HALL Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 JACK E. LITTLE Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE EXTENSION OF BOARD AUTHORITY TO ISSUE AUTHORIZED SHARE CAPITAL UNTIL APRIL 29, 2012. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A REGULAR DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.52 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE PAYMENT OF A SPECIAL DIVIDEND THROUGH A REDUCTION OF THE PAR VALUE OF THE SHARES IN AN AMOUNT EQUAL TO SWISS FRANCS 0.56 PER SHARE. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY FOR FISCAL YEAR 2 COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For NOBLE CORPORATION NE H5833N103 30-Apr-2010 APPROVAL OF THE DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS AND THE EXECUTIVE OFFICERS OF THE COMPANY FOR EXTENDED FISCAL YEAR 2009. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: JOHN P. DAANE Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: ROBERT J. FINOCCHIO, JR. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: KEVIN MCGARITY Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: T. MICHAEL NEVENS Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: KRISH A. PRABHU Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: JOHN SHOEMAKER Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 ELECTION OF DIRECTOR: SUSAN WANG Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO REAPPROVE THE INTERNAL REVENUE CODE SECTION 162(M) PROVISIONS OF THE 2005 EQUITY INCENTIVE PLAN. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO APPROVE AN AMENDMENT TO THE 2 5,000, Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO APPROVE AN AMENDMENT TO THE 1 BY 1,000, Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR. Management Y For For ALTERA CORPORATION ALTR 021441100 06-May-2010 A STOCKHOLDER PROPOSAL REQUESTING A CHANGE TO ALTERA'S VOTING REQUIREMENTS, SEE PROXY STATEMENT FOR FURTHER DETAILS Shareholder Y Against For APACHE CORPORATION APA 037411105 06-May-2010 ELECTION OF DIRECTOR: EUGENE C. FIEDOREK Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 ELECTION OF DIRECTOR: PATRICIA ALBJERG GRAHAM Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 ELECTION OF DIRECTOR: F.H. MERELLI Management Y For For APACHE CORPORATION APA 037411105 06-May-2010 RATIFICATION OF ERNST & YOUNG AS APACHE'S INDEPENDENT AUDITORS. Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 ELECTION OF DIRECTOR: JAMES A. ABBOTT Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 ELECTION OF DIRECTOR: THOMAS M. HAGERTY Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 ELECTION OF DIRECTOR: MICHAEL E. LEHMAN Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 APPROVE THE RIGHTS AGREEMENT BY AND BETWEEN MGIC INVESTMENT CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS AMENDED THROUGH DECEMBER 29, 2009. Management Y For For MGIC INVESTMENT CORPORATION MTG 552848103 06-May-2010 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MGIC INVESTMENT CORPORATION. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: STUART M. ESSIG Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: BARBARA B. HILL Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 ELECTION OF DIRECTOR: MICHAEL A. ROCCA Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Y For For ST. JUDE MEDICAL, INC. STJ 790849103 07-May-2010 TO CONSIDER AND ACT UPON A SHAREHOLDER PROPOSAL REGARDING SUSTAINABILITY REPORTING. Shareholder Y Against For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 PAUL BERG Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JOHN F. COGAN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 ETIENNE F. DAVIGNON Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JAMES M. DENNY Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 CARLA A. HILLS Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 KEVIN E. LOFTON Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JOHN W. MADIGAN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 JOHN C. MARTIN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 GORDON E. MOORE Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 NICHOLAS G. MOORE Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 RICHARD J. WHITLEY Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 GAYLE E. WILSON Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 PER WOLD-OLSEN Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP BY THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF GILEAD FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For GILEAD SCIENCES, INC. GILD 375558103 11-May-2010 IF PROPERLY PRESENTED AT THE MEETING, TO VOTE ON A STOCKHOLDER PROPOSAL REQUESTING THAT THE BOARD TAKE STEPS TO ADOPT MAJORITY VOTING STANDARDS IN GILEAD'S CERTIFICATE OF INCORPORATION AND BY-LAWS. Shareholder Y Against For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF TRANSOCEAN LTD. FOR FISCAL YEAR 2009. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 DISCHARGE OF THE MEMBERS OF THE BOARD OF DIRECTORS & EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIVITIES DURING FISCAL YEAR 2009. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 APPROPRIATION OF AVAILABLE EARNINGS FOR FISCAL YEAR 2 FORWARD. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 CHANGE OF THE COMPANY'S PLACE OF INCORPORATION IN SWITZERLAND. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 RENEWAL OF THE COMPANY'S AUTHORIZED SHARE CAPITAL. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 DISTRIBUTION TO SHAREHOLDERS IN THE FORM OF A PAR VALUE REDUCTION. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 AMENDMENTS TO THE ARTICLES OF ASSOCIATION TO REFLECT THE SWISS FEDERAL ACT ON INTERMEDIATED SECURITIES. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 ELECTION OF DIRECTOR: STEVEN L. NEWMAN. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: THOMAS W. CASON. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: ROBERT M. SPRAGUE. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: J. MICHAEL TALBERT. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 REELECTION OF DIRECTOR: JOHN L. WHITMIRE. Management Y For For TRANSOCEAN, LTD. RIG H8817H100 14-May-2010 APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: ROY J. BOSTOCK Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: ERSKINE B. BOWLES Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: HOWARD J. DAVIES Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JAMES P. GORMAN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JAMES H. HANCE, JR. Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: NOBUYUKI HIRANO Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: C. ROBERT KIDDER Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: JOHN J. MACK Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: DONALD T. NICOLAISEN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: CHARLES H. NOSKI Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: HUTHAM S. OLAYAN Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: O. GRIFFITH SEXTON Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 ELECTION OF DIRECTOR: LAURA D. TYSON Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS INDEPENDENT AUDITOR Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 TO APPROVE COMPENSATION OF EXECUTIVES AS DISCLOSED IN THE PROXY STATEMENT (NON-BINDING ADVISORY RESOLUTION) Management Y For For MORGAN STANLEY MS 617446448 18-May-2010 TO AMEND THE 2 Management Y Against Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING SPECIAL SHAREOWNER MEETINGS Shareholder Y For Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING EXECUTIVE EQUITY HOLDINGS REQUIREMENT Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING INDEPENDENT CHAIR Shareholder Y For Against MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING REPORT ON PAY DISPARITY Shareholder Y Against For MORGAN STANLEY MS 617446448 18-May-2010 SHAREHOLDER PROPOSAL REGARDING RECOUPMENT OF MANAGEMENT BONUSES Shareholder Y Against For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: K. BURNES Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: P. COYM Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: P. DE SAINT-AIGNAN Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: A. FAWCETT Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: D. GRUBER Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: L. HILL Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: J. HOOLEY Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. KAPLAN Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: C. LAMANTIA Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. LOGUE Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. SERGEL Management Y Against Against STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. SKATES Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: G. SUMME Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 ELECTION OF DIRECTOR: R. WEISSMAN Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 TO APPROVE A NON-BINDING ADVISORY PROPOSAL ON EXECUTIVE COMPENSATION. Management Y Against Against STATE STREET CORPORATION STT 857477103 19-May-2010 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS STATE STREET'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Y For For STATE STREET CORPORATION STT 857477103 19-May-2010 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO THE SEPARATION OF THE ROLES OF CHAIRMAN AND CEO. Shareholder Y For Against STATE STREET CORPORATION STT 857477103 19-May-2010 TO VOTE ON A SHAREHOLDER PROPOSAL RELATING TO A REVIEW OF PAY DISPARITY. Shareholder Y Against For GARMIN LTD. GRMN G37260109 20-May-2010 GENE M. BETTS Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 THOMAS P. POBEREZNY Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS GARMIN'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2010 FISCAL YEAR. Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 APPROVAL OF AMENDMENT TO THE GARMIN, LTD. EMPLOYEE STOCK PURCHASE PLAN, AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010. Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 APPROVAL OF THE REDOMESTICATION PROPOSAL AS DESCRIBED IN THE ACCOMPANYING PROXY STATEMENT. Management Y For For GARMIN LTD. GRMN G37260109 20-May-2010 APPROVAL OF A MOTION TO ADJOURN THE SPECIAL MEETING IF THERE ARE INSUFFICIENT PROXIES TO APPROVE THE REDOMESTICATION PROPOSAL AT THE TIME OF SPECIAL MEETING. Management Y For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 989207105 20-May-2010 GERHARD CLESS Management Y For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 989207105 20-May-2010 MICHAEL A. SMITH Management Y For For ZEBRA TECHNOLOGIES CORPORATION ZBRA 989207105 20-May-2010 PROPOSAL TO RATIFY ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: WILLIAM C. BALLARD, JR. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: RICHARD T. BURKE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: ROBERT J. DARRETTA Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: STEPHEN J. HEMSLEY Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: MICHELE J. HOOPER Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: DOUGLAS W. LEATHERDALE Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GLENN M. RENWICK Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: KENNETH I. SHINE M.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 ELECTION OF DIRECTOR: GAIL R. WILENSKY PH.D. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING DISCLOSURE OF LOBBYING EXPENSES. Shareholder Y Against For UNITEDHEALTH GROUP INCORPORATED UNH 91324P102 24-May-2010 SHAREHOLDER PROPOSAL CONCERNING ADVISORY VOTE ON EXECUTIVE COMPENSATION. Shareholder Y Against For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 DAVID W. BERNAUER Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 LEONARD L. BERRY Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 DAWN E. HUDSON Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 ROBERT A. NIBLOCK Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 TO APPROVE AN AMENDMENT TO LOWE'S BYLAWS DECREASING THE PERCENTAGE OF SHARES REQUIRED TO CALL A SPECIAL MEETING OF SHAREHOLDERS. Management Y For For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 SHAREHOLDER PROPOSAL REGARDING REPORT ON POLITICAL SPENDING. Shareholder Y Against For LOWE'S COMPANIES, INC. LOW 548661107 28-May-2010 SHAREHOLDER PROPOSAL REGARDING SEPARATING THE ROLES OF CHAIRMAN AND CEO. Shareholder Y Against For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 ELECTION OF DIRECTOR: ALAN T. KANE Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 ELECTION OF DIRECTOR: CARY D. MCMILLAN Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 ELECTION OF DIRECTOR: JAMES V. O'DONNELL Management Y For For AMERICAN EAGLE OUTFITTERS, INC. AEO 02553E106 09-Jun-2010 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 29, 2011. Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: NANCY L. LEAMING Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: BRIAN S. POSNER Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: ERIC K. ROWINSKY Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 ELECTION OF DIRECTOR: STEPHEN A. SHERWIN Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS BIOGEN IDEC'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Y For For BIOGEN IDEC INC. BIIB 09062X103 09-Jun-2010 TO APPROVE AN AMENDMENT TO THE BIOGEN IDEC INC. 2006 NON-EMPLOYEE DIRECTORS EQUITY PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE FOR ISSUANCE FROM 850,,600,000 SHARES. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 DOUGLAS A. BERTHIAUME Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 ROBERT J. BERTOLINI Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 GAIL K. BOUDREAUX Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 ROBERT J. CARPENTER Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 CHARLES L. COONEY Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 VICTOR J. DZAU Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 SENATOR CONNIE MACK III Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 RICHARD F. SYRON Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 HENRI A. TERMEER Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 RALPH V. WHITWORTH Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 2,750,000 SHARES. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO AMEND THE RESTATED ARTICLES OF ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010 A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF INDEPENDENT AUDITORS FOR 2010. Management Y For For GENZYME CORPORATION GENZ 372917104 16-Jun-2010* DR. STEVEN BURAKOFF Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* DR. ALEXANDER J DENNER Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MR. CARL C ICAHN Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* DR. RICHARD MULLIGAN Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MGTNOM: D A BERTHIAUME Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MGTNOM: R J BERTOLINI Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MGTNOM: G K BOUDREAUX Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MGTNOM: R J CARPENTER Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MGTNOM: V J DZAU Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* MGTNOM: R V WHITWORTH Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLANBY 2,750,000 SHARES. Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* A PROPOSAL TO AMEND THE 2 NUMBER OF SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 1,500,000. Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* A PROPOSAL TO AMEND THE 2 SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN BY 250,000 SHARES. Shareholder N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* A PROPOSAL TO AMEND THE RESTATED ARTICLES OF ORGANIZATION TO REDUCE THE PERCENTAGE OF SHARES REQUIRED FOR SHAREHOLDERS TO CALL A SPECIAL MEETING OF SHAREHOLDERS FROM 90% TO 40%. Management N GENZYME CORPORATION GENZ 372917104 16-Jun-2010* A PROPOSAL TO RATIFY THE AUDIT COMMITTEE'S SELECTION OF INDEPENDENT AUDITORS FOR 2010. Management N WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE 2, THE CONSOLIDATED FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009 AND THE STATUTORY FINANCIAL STATEMENTS OF WEATHERFORD INTERNATIONAL LTD. FOR THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 DISCHARGE OF THE BOARD OF DIRECTORS AND EXECUTIVE OFFICERS FROM LIABILITY FOR ACTIONS DURING THE YEAR ENDED DECEMBER 31, 2009. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: BERNARD J. DUROC-DANNER Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: SAMUEL W. BODMAN, III Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: DAVID J. BUTTERS Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: NICHOLAS F. BRADY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: WILLIAM E. MACAULAY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT B. MILLARD Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT K. MOSES, JR. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: GUILLERMO ORTIZ Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: EMYR JONES PARRY Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 ELECTION OF THE DIRECTOR: ROBERT A. RAYNE Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR YEAR ENDING DECEMBER 31, 2-ELECTION OF ERNST & YOUNG LTD, ZURICH AS STATUTORY AUDITOR FOR YEAR ENDING DECEMBER 31, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE RECLASSIFICATION OF CHF (ADDITIONAL PAID-IN CAPITAL) TO OTHER RESERVES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO EXTEND THE COMPANY'S AUTHORIZED SHARE CAPITAL TO JUNE 23, 2 AUTHORIZED CAPITAL TO AN AMOUNT EQUAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2010. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF AN AMENDMENT TO THE ARTICLES OF ASSOCIATION TO INCREASE THE AMOUNT OF CONDITIONAL CAPITAL TO 50% OF STATED CAPITAL AS OF MAY 5, 2 SPECIFY IN THE ARTICLES OF ASSOCIATION THE AMOUNT OF CONDITIONAL SHARE CAPITAL THAT MAY BE ALLOCATED TO EACH CATEGORY OF BENEFICIARY PROVIDED FOR IN THE ARTICLES. Management Y For For WEATHERFORD INTERNATIONAL LTD WFT H27013103 23-Jun-2010 APPROVAL OF THE WEATHERFORD INTERNATIONAL LTD. 2 PLAN. Management Y For For XTO ENERGY INC. XTO 98385X106 25-Jun-2010 ADOPTION OF THE AGREEMENT AND PLAN OF MERGER, DATED AS OF DECEMBER 13, 2009, AMONG EXXON MOBIL CORPORATION, EXXONMOBIL INVESTMENT CORPORATION AND XTO ENERGY INC. Management Y For For XTO ENERGY INC. XTO 98385X106 25-Jun-2010 ADJOURNMENT OF THE XTO ENERGY INC. SPECIAL MEETING, IF NECESSARY TO SOLICIT ADDITIONAL PROXIES IF THERE ARE NOT SUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT AT THE TIME OF THE SPECIAL MEETING. Management Y For For *Opposition proxy SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Madison Mosaic
